Exhibit 10.11

 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN

 

VODAFONE ENABLER ESPAÑA, S.L.

 

AND

 

ELEPHANT TALK EUROPE HOLDING, BV

 

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES THROUGH A
COMPREHENSIVE TECHNOLOGICAL PLATFORM

 

1st NOVEMBER 2013

 

 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

In Madrid, 1st November 2013

 

ASSEMBLED

 

ON THE ONE PART,

 

MR. JOSÉ PAULO DA SILVA DOURADO NEVES, of full legal age and with address for
these purposes at Avenida de Europa 1, Parque Empresarial de La Moraleja, 28108
Alcobendas, Madrid, acting as proxy in the name and on behalf of the trading
corporation VODAFONE ENABLER ESPAÑA, S.L. (hereinafter, VEE), with Tax
Identification Code No. B-82896119. Acting as President of the Board of
Directors and specially empowered by agreement of the Board of Directors of 23rd
September 2013nathe power of attorney executed before the Notary of Alcobendas
(Madrid), Mr. Manuel Rodríguez Marín, on 9 October 2013, with number 2297 in his
minute of record.

 

AND ON THE OTHER,

 

MR. MARK DIRK MARIN NIJE, of full legal age and with address for these purposes
at Schiphol Bouleveard 249, 1118BH Schiphol, the Netherlands, acting as proxy in
the name and on behalf of the trading corporation ELEPHANT TALK EUROPE HOLDING,
BV. (hereinafter, ELEPHANT TALK), with registration number 34252209, which
representation he holds by virtue of the powers granted by a resolution of the
Company.

 

Both Parties appearing declare that they have sufficient legal capacity to enter
into a contract and bind themselves, both personally and in the capacity and
representation in which they intervene, which they mutually recognize and
undertake not to challenge, and, with their mutual consent

 

 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

THEY DECLARE

 

I.That VEE is a company authorized by the sectorial telecommunications
legislation to provide complete Virtual Mobile Operator (VMO) electronic
communications services by virtue of a Resolution of the Telecommunications
Market Commission dated 18 August 2008.

 

II.That ELEPHANT TALK is an international provider of electronic communications
services for Virtual Mobile Operators through the rendering of operation and
technical support services over technological platforms.

 

III.That VEE, in the development of its electronic communications activity, is
interested in hiring from ELEPHANT TALK and ELEPHANT TALK is interested in
providing to VEE certain operation and technical support services over a
comprehensive technological platform in the terms and conditions established in
this Contract and the Annexes hereto.

 

IV.That by virtue of what is set down in the foregoing declarations, the Parties
have reached an agreement by which ELEPHANT TALK will provide VEE the services
mentioned in the proviso declaration III and that are detailed ahead and that
they formalize in accordance with the following

 

 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CLAUSES

 

1.OBJECT OF THE CONTRACT

 

1.1.The object of this Contract is the rendering by ELEPHANT TALK to VEE of the
operation and technical support services (hereinafter, the “Services”) described
in Annexes A, B1, B2, C, D, E of this contract, in the terms and conditions
established in this document and its Annexes (hereinafter, referred to jointly
as the “contract”).

 

1.2.The services shall be rendered by ELEPHANT TALK to VEE over the
technological platform described in Annex C of this Contract.

 

1.3.This Contract is of an exclusive nature, pursuant to the provisions of the
following clauses:

 

1.3.1ELEPHANT TALK may not render in Spain the Services either directly or
indirectly to any operator other than VEE (with or without its own
telecommunications network) that is a direct or indirect competitor of VEE in
the Spanish electronic communications market, during the term of the present
Contract, as per the obligations laid down in Clause 3.3, except with the
express authorization of VEE.

 

1.3.2Likewise, VEE may not contract the Services with any other comprehensive
technological platform other than ELEPHANT TALK, whilst ELEPHANT TALK is not
authorized to render such Services to other operators within the framework of
what is established in Clause 1.3.1 and in accordance with the obligation laid
down in Clause 3.6, except with the express authorization of ELEPHANT TALK.

 

1.4The numbering, codes and other technical parameters allocated to VEE by the
competent bodies (MSISDN, IMSI, short numbering codes, ICC, etc.) and which, as
and when applicable, are managed by ELEPHANT TALK in the performance of this
Contract, shall remain under the control of VEE.

 

2.ESTRUCTURE OF THE CONTRACT

 

2.1.This Contract is structured in accordance with the following schematic:

 

2.1.1Main Body: It includes the Contract’s essential principles and the elements
that regulate the relations between the Parties.

 

1

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

2.1.2Annex A – Services for the End Customers of the Virtual Mobile Operators
(VMOs) of VEE

 

2.1.3Annex B1 – Support Services for the Virtual Mobile Operators (VMOs) of VEE

 

2.1.4Annex B2 – Support Services for VEE operations

 

2.1.5Annex C – Technical Annex

 

2.1.6Annex D – Economic Terms and Conditions

 

2.1.7Annex E – Capabilities and Undertakings relating to Project Management

 

2.1.8Annex F – Communications and Official Contact List

 

2.1.9Annex G – Data Protection

 

2.1.10Annex H – Security and Fraud

 

2.1.11Annex I – Ethical Purchases

 

2.1.12Annex J – General Health & Risk-Prevention Conditions

 

2.1.13Annex K – Requirements for Compliance with the Sarbanes-Oxley Rules

 

2.1.14Annex L – Certificates

 

2.1.14.1Fiscal Certificate

2.1.14.2Labor Certificate

2.1.14.3Copy of Insurance Policy

 

2.1.15Annex M – Definitions

 

2.1.16Annex N – Environment

 

2.1.16Annex O – Information Security General Regulation

 

2.1.17Annex P – Anti Bribery

 

2.2.The Annexes may have their own associated Appendices, if so decided with the
mutual consent of the Parties.

 

2.3Both Parties explicitly acknowledge that all the elements comprising this
Contract have the same status.

 

2

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

2.4.Each one of the Annexes and Appendices, when applicable, as well as any
future updates or additions which the Parties may agree to incorporate into this
Contract, suitably signed by both Parties, shall form an integral part thereof.
The rights and obligations deriving there from shall be exercisable or
enforceable from the date it is signed, except in the case of an agreement to
the contrary on the validity date.

 

3.ESSENTIAL OBLIGATIONS OF THE CONTRACT

 

The Parties explicitly acknowledge the essential nature of the following
obligations within the framework of this Contract:

 

A.Obligations of ELEPHANT TALK:

 

3.1Ensure the rendering of the Services that are the object of the Contract in
the terms and conditions established in the same.

 

3..2Likewise, ELEPHANT TALK accepts the following obligations:

 

3.2.1Guarantee that the rendering of the Services under this Contract shall be
carried out in accordance with the technologies and modalities currently in
existence and working, which shall be suitably maintained and upgraded on the
basis of the mobile electronic communications market’s development. In this
connection, ELEPHANT TALK guarantees the adequate upgrading of the
functionalities, services, platform architectures and technologies available in
the telecommunications market at any given moment, as per the roadmap which both
Parties will keep updated in order to guarantee their dimensioning in accordance
with the growth in the VEE services. The roadmap will be designed and kept
updated on the basis of independent benchmarking, reflecting the existing
developments in the market.

 

3.2.2To facilitate VEE the access to future technologies and technological
innovations that may appear in the telecommunications market, always provided
that a prior request has been made, and that the aforesaid technologies and
innovations are within the scope of ELEPHANT TALK.

 

ELEPHANT TALK must notify and make available to VEE, sufficiently in advance for
VEE to be able to offer it in the market, the implementation of any new
functionality whether deriving from a new project or technology or the
consequence of the existing functionalities’ evolution, within the mobile
telecommunications environment. In particular, ELEPHANT TALK is committed to
providing - within a maximum of [*] - since the signing of the Contract a
detailed and accurate plan for the evolution of their infrastructure in such a
way that it supports LTE/4G technology and thus allow VEE to provide a LTE/4G
mobile communications service within a maximum of [*] from the date of signature
of this Contract.

 

3

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

3.2.3Guarantee the adequate updating of commercial conditions, as regards both
the services that are the object of this Contract and any new services that may
arise, based on the needs expressed by VEE to keep itself competitive in the
market in which it conducts its activities. The economic terms and conditions
for the development of new services not included in the object of the Contract,
as established in Annexes A, B, C, D and E, shall be established in accordance
with the provisions of Annex D.

 

3.2.4Guarantee the adequate maintenance of the commercial structure and prices,
as described in detail in Annex D, in the cases contemplated in 3.2.1 and 3.2.2.

 

3.3Additionally, ELEPHANT TALK commits not to render, either directly or
indirectly, the operation and technical support services under this Contract to
any operator other than VEE (with or without its own telecommunications network)
that is a direct or indirect competitor of VEE in the Spanish mobile electronic
communications market, during the term of [*], except with the express and
written authorization of VEE.

 

B. Obligations of VEE:

 

3.4.To make the payments owed by virtue of this Contract in the terms and
conditions of Clause 13 and Annex D relating to the economic terms and
conditions.

 

3.5.Fulfillment in good faith of its obligations to provide maximum support to
ELEPHANT TALK in this Contract’s application and performance.

 

3..6.Obligation of VEE, pursuant to the provisions of Clause 1.3.2, not to
contract the Services under this Contract with any other comprehensive
technological platform different to ELEPHANT TALK, except with the previous
express and written authorization of ELEPHANT TALK.

 

4.VALIDITY

 

4.1This Contract shall enter into force on the date it is signed, that is,
November 1st 2013, and shall remain in force for a 5-year term. This Contract
shall be automatically renewed for successive terms of one (1) years as from the
completion of the initial term and/or that of its renewals, except when either
of the Parties notifies the other in writing of its intention to the contrary,
at least six (6) months in advance of the conclusion of the term that is in
force.

 

4.2In the event of a change of control occurs in [*], company which currently is
[*], understood as the acquisition by a company outside the Group of companies
to which [*] belongs or of a participation involving the majority of its voting
rights, and provided that [*] have elapsed since the signing of this Contract,
VEE will be entitled to decide to [*]. If as a result of the foregoing, [*].

 

4.3In the event that the situation described in clause 4.2 occurs, ELEPHANT
TALK’s obligation of exclusivity, as described in clause 3.3 will cease to apply
from [*] notification of VEE of [*] ELEPHANT TALK.

 

4

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

4.4In the event that ELEPHANT TALK decided not to extend this agreement, the
provisions of clause 6.4 shall apply.

 

4.5The parties agree that the effective delivery of the services referred to in
annexes A and B will continue from the date of signature of this Contract.

 

5.CONTRACT REVIEW AND AMENDMENT

 

5.1In the event that one of the cases described below were to arise, the Parties
are hereby legitimized to request, in writing, the opening of negotiations that,
as and when applicable, shall give rise to the review and amendment of the
affected points of the Contract, subject to the agreement of the Parties:

 

5.1.1[*]

 

5.1.2[*]

 

5.1.3[*]

 

5.1.4[*]

 

5..2The negotiations for the Contract’s review and/or amendment must comply with
the following rules:

 

5.2.1The Parties undertake to negotiate in good faith.

 

5.2.2The Parties undertake to mutually make available all the essential
information for the development of the negotiations, under the confidentiality
obligation established in Clause 9.

 

5.2.3During the course of the negotiation process for the Contract’s review, it
shall be understood that the validity thereof has been provisionally renewed,
except in the case of an agreement of the Parties to the contrary.

 

5

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

6.CONTRACT TERMINATION AND CONSEQUENCES

 

6.1The Contract shall terminate for the general causes accepted in Law and, in
particular, for the following causes:

 

6.1.1With the mutual consent of the Parties, expressly indicated in writing and
with the setting of the Contract’s termination date.

 

6.1.2Due to the termination of the initial validity period or of the tacit
renewal, as established in Clause 4.1, always provided that one of the Parties
notifies the other in writing of its intention to exclude the Contract’s
renewal, a minimum of six (6) months in advance of that date.

 

6.1.3Due to the revocation, cancellation or modification, by the Authorities, of
the legal authorization held by VEE when, in this latter case, fulfillment of
the obligations laid down in this Contract is prevented. Both Parties shall do
their utmost to avoid this situation.

 

6.1.4Due to the entry in the body of shareholders of ELEPHANT TALK of a direct
competitor of VEE or of the VEE Group in the mobile electronic communications
market, whenever such acquisition of shares involves (i) the taking of control
by the direct competitor of ELEPHANT TALK in the sense of Article 42 of Spain’s
Commercial Code; or (ii) the appointment of at least one Director on the Board
of Directors of ELEPHANT TALK.

 

6.1.5Due to the entry in the body of shareholders of ELEPHANT TALK of a company
that in the [*] following entry becomes a direct competitor of VEE or of the VEE
Group in the Spanish mobile electronic communications market, whenever such
acquisition of shares involves (i) the taking of control by the direct
competitor of ELEPHANT TALK in the sense of Article 42 of Spain’s Commercial
Code; or (ii) the appointment of at least one Director on the Board of Directors
of ELEPHANT TALK.

 

For the purpose of Clauses 6.1.4 and 6.1.5, ELEPHANT TALK undertakes to
communicate to VEE whatsoever acquisition of shares on the part of a direct
competitor of VEE or of its Group, at the moment such acquisition takes place or
the moment at which it has knowledge thereof and is authorized to make such
communication.

 

6.1.6Likewise, due to the entry of ELEPHANT TALK in the body of shareholders of
a competitor of VEE or of its Group in the Spanish mobile electronic
communications market, whenever such acquisition has the same consequences as
those described in Clauses 6.1.4 and 6.1.5 above.

 

6

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

6..2ELEPHANT TALK may seek the unilateral discharge of Contract through an
express and written communication in the following case:

 

6.2.1Whenever VEE fails to fulfill any of its essential obligations contained
therein and always provided that such non-fulfillment is not remedied by VEE
within a 30-day term as from the notification requesting remedy.

 

6.3VEE may seek the Contract’s unilateral discharge by means of an express and
written communication in the following cases:

 

6.3.1Whenever ELEPHANT TALK fails to fulfill any of the Contract’s essential
obligations established in Clause 3 thereof.

 

In the event of non-fulfillment on the part of ELEPHANT TALK of the obligations
laid down in Clause 3.2, discharge may be made effective by VEE whenever
ELEPHANT TALK fails to remedy such non-fulfillment within a thirty (30) day term
as from the notification requesting remedy.

 

6.3.2In the case of repeated non-fulfillment of the operation and quality
indications established in Annexes A, B, C and E.

 

6.4The Contract’s termination for whatsoever cause shall not necessarily involve
the immediate cessation of the rendering of the ELEPHANT TALK services to VEE
and the latter may request ELEPHANT TALK to continue with the rendering thereof.
ELEPHANT TALK shall guarantee the continuity of the rendering of the services in
the same conditions as those in which they were being rendered up to
termination, always provided that such conditions comply with what has been
agreed in the Contract, during a minimum term of twenty four (24) months after
the Contract’s termination or at any event during the time that may be necessary
for VEE to reach a similar agreement to this one and to satisfactorily migrate
all the services to the new platform, and the platform remains stable,
understanding by such the criterion that the Technology Department of VEE may
establish. Similarly, ELEPHANT TALK shall guarantee complete transparency and
the necessary technical support so that migration takes place with maximum speed
and least impact on the activity of VEE. During this period, ELEPHANT TALK shall
be authorized to render its services to operators other than VEE.

 

6.5Right to take over control of the service and platforms operation right.

 

6.5.1VEE is empowered to take over the provision of the services as described in
this clause 6.5, either directly or through a third party, in case that VEE
cannot generally provide its customers one or more of the essential services
that it provides its customers with the services provided by ELEPHANT TALK, as a
consequence of the existence of any of the circumstances referred occur
(hereinafter the "Circumstance/s") and ELEPHANT TALK is not able to put remedy
in a maximum period of forty five (45) calendar days from the date of
notification by VEE to ELEPHANT talk:

 

7

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

(i)if VEE is in a serious breach of its legal or regulatory obligations by fault
of ELEPHANT TALK and it can cause it to lose its license or constitutes a very
serious infringement.

 

(ii)if ELEPHANT TALK enters into liquidation or his personality, is extinguished
or is in a situation of Declaration of bankruptcy or proceeds to the general
dismissal of payments.

 

(iii)If ELEPHANT TAK seriously breaches its obligation to develop and maintain
the hardware or software in order to achieve the object of the present contract
and, after being notified by VEE for the effective and necessary compliance with
these obligations, ELEPHANT TALK does put remedy the same within the
aforementioned.

 

(iv)If ELEPHANT TALK loses the employees that are considered as key and cannot
replace them in a reasonable period of time and as a result it is impossible to
perform its main obligations under this agreement.

 

6.5.2.In accordance with the above, in case that ELEPHANT TALK could not remedy
and/or remove the circumstance/s within the period of forty five (45) calendar
days, VEE is enabled to take over of the provision of services, previous
irrefutable notification to ELEPHANT TALK with twenty (20) calendar days of the
effective date of the takeover of the operation by VEE. In this notice, unless
ELEPHANT TALK corrects the circumstance before that date. In this notification,
VEE shall specify in a reasoned way the circumstance and the proposed strategy
to solve it.

 

6.5.3.As soon as possible, and after receipt of the notification referred to in
the preceding paragraph, the parties shall reach an agreement on the way and
scope of the takeover of the operation by VEE and if the parties fail to reach
an agreement in this regard during the period of twenty (20) days from the
notification and VEE continues willing to exercise its right to take over of the
operation, VEE will be empowered to exercise its right notifying ELEPHANT TALK
in which way it will be exercised as well as stating if it will require a third
party to act on its behalf, if that was the case.

 

6.5.4ELEPHANT TALK must fully cooperate and provide all reasonable and necessary
assistance to VEE and/or to any third party hired by VEE (provided that, if the
latter is a competitor of ELEPHANT TALK or a company of the Group of ELEPHANT
TALK, the prior consent of ELEPHANT TALK is required, which can't be refused it
except in a reasoned manner) to allow the resumption of the affected services
VEE, allowing at least:

 

(i)Take reasonable control over the management of the equipment and systems
required for the provision of services;

 

(ii)access to the management reports related to the services affected by the
circumstance and that are necessary to ensure a correct performance of the
Services;

 

(iii)sign an agreement for the provision of Services subject to this agreement
with a third party in the context of this clause, confirming that VEE is
exercising its rights in accordance with the same.

 

8

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

6.5.5If VEE exercises its rights under this clause it will be obligated to make
the payments agreed in Annex D - economic to ELEPHANT TALK for the Services
during the period in which VEE has exercised its right to take over operation
control, being ELEPHANT TALK obliged to bear the costs incurred by VEE in a
justified way by the exercise of the take over the provision of services. In the
event that these costs are greater than the invoiced amount, such costs will be
billed to ELEPHANT TALK.

 

6.5.6.The take over operation control right by VEE set in this clause shall
cease as soon as the Circumstance, is resolved unless VEE has exercised its
rights through a third party. In this case, the taking control of the operation
by VEE may be extended until [*] of ELEPHANT TALK and never more [*] days] from
the resolution of the Circumstance

 

6.5.7VEE may exercise the powers set forth in this section without prejudice to
any other right or faculty established in the Contract.

 

6.6The Contract’s termination due to the elapsing of the initially agreed 5-year
term or any of its renewals shall not involve the immediate cessation of the
rendering of the ELEPHANT TALK services to VEE in respect of those VEE customers
which, at the moment of termination, have been incorporated into the
comprehensive technological platform for a term of less than 18 months. The
rendering of the ELEPHANT TALK services to VEE in the terms and conditions of
this Contract shall apply in respect of each customer during the term that
remains up to the 18-month term’s completion.

 

6.7.At any event, the Contract’s discharge for any of the causes provided for in
this Clause shall not represent the waiver by either of the Parties of the
exercise of the actions that may correspond to them by Law and shall not release
the Parties from fulfillment of their outstanding obligations.

 

6.8The obligations contained in the Clauses indicated below shall remain in
force after the Contract’s termination for a 5-year term: Clause 9
(Confidentiality) and Clause 11 (Applicable Legislation and Binding Settlement
of Disputes).

 

7.PENALTY CLAUSE FOR EARLY DISCHARGE

 

7.1Within the framework of Clauses 6.1.4, 6.1.5, 6.1.6, 6.2 and 6.3, which grant
the right to the Party not causing the situation described to seek unilateral
discharge of Contract, and without prejudice to the compensation for damages and
losses to which it may give rise, as a penalty clause expressly convened between
the Parties, the following penalties are established for the cases described
below:

 

7.1.1In the cases provided for in Clauses 6.1.4, 6.1.5, 6.1.6 and 6.3, should it
be VEE which exercises the right to unilateral discharge of contract on the
grounds of the existence of any of the circumstances established as a cause for
discharge of contract by a unilateral resolution in its favor, ELEPHANT TALK
shall pay VEE the corresponding amount as established in the following table:

 

9

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 



[*]

 

 

Applicable penalty

 

  S < [*] [*] € [*] = S < [*] [*] € [*] = S < [*] [*] € [*] = S < [*] [*] € [*]
≤ S < [*] [*] € [*] ≤ S < [*] [*] € S > [*] [*] €            

 

The Parties agree that the total number of services in the platform (S) shall be
the average of the [*].

 

7.1.2In the case provided for in Clause 6.2, if it is ELEPHANT TALK which
exercises the right to unilateral discharge of contract, on the grounds of the
existence of any of the circumstances established as a cause for discharge of
contract by a unilateral resolution in its favor, VEE must pay ELEPHANT TALK, as
a penalty, an amount equivalent to that which ELEPHANT TALK has invoiced to VEE
during the [*] immediately prior to the exercise of the unilateral discharge
right, up to a limit equivalent to the applicable penalty as per Clause 7.1.1
for the corresponding number of services [*].

 

10

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

8.ECONOMIC LIMIT OF THE PARTIES’ LIABILITY IN THE CONTRACT’S PERFORMANCE

 

8..1Each Party shall be responsible for the adequate fulfillment of its
obligations under this Contract, subject, in respect of possible claims lodged
by one Party against the other, to the following limits:

 

8.1.1There shall be no limitation on their liability other than that which
applies pursuant to Spanish legislation in respect of losses that, being due to
actions or omissions, comprise: losses produced by the infringement of
industrial or intellectual property rights; injuries caused to persons; damage
caused to material goods; or losses caused by willful intent.

 

8.1.2Outside the aforementioned cases, in respect of losses caused by serious
negligence in actions or omissions, the responsible Party shall be answerable up
to a maximum limit of [*] Euros ([*] €) in respect of consequential damages,
loss of earnings, loss of profits and/or loss of data.

 

8.1.3Outside the aforementioned cases, in respect of losses caused by ordinary
negligence in actions or omissions, the responsible Party shall be answerable up
to a limit of [*] Euros ([*] €).

 

8.1.4One Party shall be liable before the other for the losses caused
(particularly for the loss of logs, data or any other information) due
exclusively to the latter’s non-fulfillment of the obligations accepted by it by
virtue of this Contract.

 

8.2The Parties shall not be responsible for the delay, fault in the execution or
any other non-fulfillment of any of their contractual obligations when such
delay, fault in the execution or non-fulfillment is due to the existence of a
cause of force majeure.

 

The Party invoking the partial or complete impossibility of the Contract’s
performance for a cause of force majeure must inform the other Party, as quickly
as possible and by whatsoever means, the nature, cause, scope and estimated
duration of the event. For the time that the event and the effects arising there
from last, the Parties shall act and co-ordinate in good faith their efforts
with a view to adopting as many measures as may be necessary and essential to
alleviate and/or overcome them.

 

The Parties’ contractual undertakings and obligations shall be suspended if the
event of force majeure and its effects cannot be alleviated, remedied and/or
overcome within the seven days following that on which it was notified.
Nevertheless, if the situation caused by force majeure were to continue after
one month has elapsed since the event was notified, the Contract shall be
lawfully terminated without giving rise to compensation of whatsoever type in
favor of either of the Parties.

 

11

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

8.3ELEPHANT TALK shall keep VEE free from all responsibility and claim that any
third party may file against the latter by virtue of this Contract’s
performance. To this end, whatsoever claim made against VEE for this reason
shall be notified immediately to ELEPHANT TALK so that it can appear in the
claim as necessary and/or voluntary passive joint litigant, together with a
lawyer representing its position, against the claim, without this representing
on the part of VEE abandonment of the right to defend itself in each proceeding,
for as long as it continues to appear as the defendant, co-defendant, passive
joint litigant or third party in the action.

 

8.4Under no circumstances shall the liability deriving from the application of
Clauses 8.1.2 and 8.1.3 exceed the limit of [*] Euros ([*] €) for each 12- month
term of the Contract.

 

9.CONFIDENTIALITY

 

9.1Neither VEE nor ELEPHANT TALK may disclose to third parties, without the
prior express and written consent of the other Party, any information relating
to the content of this Contract or relating to the other Party or the relations
of the other Party with its own customers, to which it may have access as a
consequence of this Contract, undertaking to treat such information
confidentially. The confidentiality obligation established in this Clause shall
remain in force during the Contract’s performance and for a term of thee (3)
years once it has terminated.

 

9.2DEFINITIONS

 

9.2.1For the purpose of this Contract, the following expressions shall be
interpreted as per the definitions that appear after them, as follows:

 

-“Own Information”: As an example but by no means limited thereto, the following
shall be deemed to be “Own Information”: discoveries, concepts, ideas, know-how,
techniques, designs, drawings, drafts, diagrams, models, samples, databases of
all types, and any technical, financial or commercial information of either of
the Parties.

 

-“Source”: Either of the Parties shall be deemed to be the “Source” whenever,
within the terms of this Contract, it is the one which supplies the Own
Information.

 

-“Addressee”: Either of the Parties shall be deemed to be the “Addressee”
whenever, within the terms of this Contract, it is the one which receives the
Own Information from the other Party.

 

12

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

9.3OWN INFORMATION

 

9.3.1The Parties agree that any information relating to financial, commercial,
technical and/or industrial aspects of either one of them or of their respective
businesses supplied to the other Party as a consequence of the agreements they
may reach (regardless of whether or not such transfer is verbal, written, on
magnetic support or any other computerized mechanism, graphic or of any other
type) shall be deemed to be confidential information and shall be treated
pursuant to the provisions of this document. For the purpose of this Contract,
such information and its copies and/or reproductions shall be deemed to be “Own
Information”.

 

9.4EXCLUSION FROM THIS CONTRACT

 

9.4.1The following information shall not be deemed to be Own Information and
neither shall it be treated as such:

 

i)When it is public knowledge at the moment of the supply to the Addressee or,
when the supply has been made, it achieves such condition without the Addressee
having infringed the provisions of this Contract.

 

ii)When it can be demonstrated by the Addressee, through its archives, that it
was in its possession through legitimate means prior to the information being
supplied by the Source, without any confidentiality agreement being in force at
that moment.

 

iii)When it has been widely disclosed without any limitation by its legitimate
creator.

 

iv)When it was created completely and independently by the Addressee, with the
latter being able to demonstrate this fact through its archives.

 

9.5CUSTODY AND NON-DISCLOSURE

 

9.5.1The Parties shall treat as confidential the other Party’s Own Information
that may be supplied to them and agree to its strict safeguard and custody and
not to disclose or supply it, whether partially or in full, to whatsoever third
party (with the exception of the companies in the Group to which VEE belongs)
without the prior express and written consent of the Source. Such consent shall
not be necessary when the obligation to supply or disclose the Source’s Own
Information by the Addressee is imposed by Law, a firm legal Judgment,
arbitration award or firm Administrative decision.

 

9.5.2This Contract does not authorize either of the Parties to demand from the
other the supply of information and any such obtainment of information from or
about the Source by the Addressee shall be received by the latter with the prior
consent of the former.

 

9.5.3All consequences deriving from the negligent custody and/or willful or
negligent disclosure of the Own Information, consequent information or a
consequence of the Own Information or consequent information or a consequence of
the Contract shall be deemed to be an act of unfair competition, without
exclusion of the definition thereof as a crime that may be made in any
applicable legislation, including a criminal wrong.

 

13

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

9.6OWN INFORMATION SUPPORT

 

9.6.1All or part of the Own Information, papers, books, accounts, recordings,
lists of customers and/or partners, computer programmers, procedures, documents
of all types or technology, the supply of which is made under the condition of
Own Information, regardless of the support in which it is contained, shall be
treated as secret, confidential and restricted.

 

9.7OWN INFORMATION DESTINATION

 

9.7.1It shall be possible for the Own Information to be made known by the
Addressee to its managers and/or employees, without prejudice to the Addressee
adopting all the necessary measures for the true and exact fulfillment of this
Contract, having the obligation of informing the one and the other of the
confidential, secret and restricted nature of the information it is making
known, and of the existence of this Contract.

 

9.7.2Likewise, the right of VEE to make available the Own Information it
receives from the Source to the companies in the Group to which VEE belongs is
hereby recognized, with such companies being subject to the confidentiality and
secrecy obligations in the terms and conditions of this Contract.

 

9.7.3The Addressee must give its managers and/or employees all the guidelines
and instructions it may consider appropriate or advisable for the purpose of
safeguarding the confidential, secret and restricted nature of the Source’s Own
Information.

 

9.7.4Without prejudice to the provisions of the foregoing paragraphs, each Party
shall be responsible not only for the conduct of its managers and/or employees
but also for the consequences that may result pursuant to the provisions of this
Contract.

 

9.8RESPONSIBILITY IN THE CUSTODY OF THE OWN INFORMATION

 

9.8.1The addressee shall be responsible for the custody of the Own Information
and as many copies as it may have thereof supplied by the Source, for the
purpose of its treatment as confidential, secret and restricted, having the
obligation of returning the Own Information and copies thereof to the Source
upon termination of their commercial relations, or earlier, when so requested by
the Source.

 

14

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

10.CONTRACT ASSIGNMENT

 

10.1ELEPHANT TALK may not assign the rights and obligations under this Contract,
either partially or in full, without the prior express and written consent of
VEE. The foregoing notwithstanding, either of the Parties shall be able to
partially or fully assign the rights or obligations under this Contract to any
company pertaining to its corporate Group in the sense laid down in Article 42
of the Commercial Code, without having to pay any additional amount whatsoever.

 

10.2At any event, whenever consent to assignment is granted by the non-assigning
Party, the assigning Party shall be jointly and severally responsible, with the
assignee, for the obligations assumed by virtue of this Contract.

 

In any case, ELEPHANT TALK may only assign the rights and obligations under the
Contract to companies that prove to properly dispose of human, technical,
intellectual, financial and economic means and materials necessary to assume the
obligations arising out of this Contract. Otherwise, the possibility of
assignment described in the previous clause 10.1 would be automatically revoked.

 

10.3The economic and all other rights generated or that may be generated by this
Contract may not be encumbered with rights thereon in favor of third parties
without the prior express and written consent of VEE, which may not be withheld
in an unjustified way.

 

11.APPLICABLE LEGISLATION AND BINDING SETTLEMENT OF DISPUTES

 

11.1This Contract is subject to the Laws of the Kingdom of Spain.

 

11.2This Contract shall be signed in Spanish. In the event of a discrepancy on
the Contract’s interpretation, amendment or performance, the Parties agree that
the Spanish version shall prevail. At any event, the Parties undertake to use
their best endeavors to settle such discrepancy, avoiding as far as is possible
having to resort to litigation.

 

11.3For the settlement of whatsoever dispute relating to this Contract’s
interpretation and fulfillment, both Parties abide by the jurisdiction of the
Courts and Tribunals of the city of Madrid.

 

12.RESPONSIBILITY OF ELEPHANT TALK IN THE CONTRACT’S PERFORMANCE

 

12.1SERVICE QUALITY LEVELS AND COVERAGE

 

12.1.1ELEPHANT TALK guarantees to VEE that the quality of the service offered
shall maintain the service levels described in Annexes A, B, C and E.

 

15

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

12.1.2ELEPHANT TALK shall adequately dimension the infrastructure and resources
made available to VEE for the rendering and economic valuation of the services
included in the Contract, in accordance with the necessary traffic and network
planning forecasts made available through the mechanisms which the Parties shall
establish for the Contract’s correct working. VEE shall provide ELEPHANT TALK
with forecasts on traffic and number of services a minimum of three months in
advance. ELEPHANT TALK undertakes to dimension the human and material resources
in accordance with these forecasts so as to guarantee the agreed service levels,
always provided that the real traffic volumes and/or number of services are kept
within deviations of up to +[*] with respect to the forecast. Above that value,
ELEPHANT TALK undertakes to use its best endeavors to maintain the agreed
service levels.

 

12.1.3ELEPHANT TALK shall manage the complete performance of this Contract. For
this, ELEPHANT TALK shall act diligently in the performance of the Contract’s
object, procuring the supply, execution and completion of the whole in the
agreed terms and conditions, rendering such services either directly or through
subcontracts with the individuals or bodies corporate that effectively render
such services. The contractors selected by ELEPHANT TALK must be duly authorized
and qualified for conducting such functions and under no circumstances must VEE
be affected by whatsoever responsibility or liability resulting from such
election, lack of performance or negligence in the fulfillment of the
obligations assumed by ELEPHANT TALK or the subcontractors chosen by it.

 

12.1.4Quality in the Contract’s Performance

 

12.1.4.1 ELEPHANT TALK undertakes to make available all the technical, human,
material and economic resources that may be required for fulfilling the object
of this Contract. It shall be responsible for obtaining all the necessary
licenses, permits and authorizations for fulfilling the object of this Contract
and for their adaptation to the contracted purpose.

 

12.1.4.2 The Parties accept that, in the rendering of some of the services under
this Contract, the prevailing legislation may require that some of them have to
be carried out through third parties other than ELEPHANT TALK.

 

12.1.4.3 ELEPHANT TALK assumes the guarantee of fulfillment of the
administrative, employment and tax requirements and obligations associated with
the performance of this Contract, whether carried out directly or through
subcontracted third parties.

 

12.1.4.4 In any circumstance and at any moment, VEE may require from ELEPHANT
TALK the adaptation of the Contract’s object to the legislation on personal and
material safety and security as imposed by the applicable legislation and the
replacement of the defective object should it not be adequate for the contracted
purpose, as per the technical specifications, at no additional cost.

 

16

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

12.2CASES OF DISCONNECTION OF SERVICE

 

VEE may disconnect its network from the service provided by ELEPHANT TALK in the
cases described below without this being taken as non-fulfillment of any of its
obligations:

 

12.2.1Whenever the safety and integrity of its network is in such danger that
this could seriously affect its working.

 

12.2.2Whenever people’s integrity is at risk.

 

12.2.3In those cases in which interoperability of the services of VEE or of its
customers is endangered to the extent that the rendering thereof is seriously
affected.

 

12.2.4In the event of a serious infringement of the regulations relating to the
secrecy of communications and the right to honor, privacy and protection of data
of a personal nature, with serious violation of third-party rights.

 

12.2.5Whenever, with the existence of any of the causes of discharge of Contract
established in Clause 6, the nature thereof makes it essential to disconnect the
service or a part thereof, prior to the services’ final cessation during the
Transition Period.

 

13.MONETARY CONSIDERATIONS

 

14.13.1 Prices of the Services under the Contract

 

13.1.1The invoicing prices and conditions applicable to the services under this
Contract are established in Annex D “Economic Terms and Conditions”.

 

13.1.2All the prices and terms and conditions of an economic content included in
this Contract and its Annexes are given without including VAT or other indirect
taxes.

 

13.2Taxes

 

13.2.1All present or future taxes of whatsoever type that may be incurred as a
consequence of this Contract’s execution and performance shall be settled by the
Parties in accordance with the Law.

 

17

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

15.SECRECY OF COMMUNICATIONS AND PERSONAL DATA PROTECTION

 

14.1At all times ELEPHANT TALK shall guarantee the Secrecy of the Communications
to which it may have access during the rendering of the services under this
Contract, as per the provisions of the applicable Spanish regulations in force
at any given moment.

 

14.2For the rendering of the services under this Contract, ELEPHANT TALK shall
have access to the personal data contained in the files of VEE; consequently,
such data may only be processed in accordance with the provisions of Annex G. At
any event, ELEPHANT TALK undertakes to abide by all the provisions that may
apply on the subject and, in particular, those of Spain’s Organic Law 15/1999 of
13 December 1999 of the Protection of Personal Data (hereinafter, “LOPD”) and
other regulations for its application in force at any given moment.

 

15.SAFEGUARDING OF INTELLECTUAL AND INDUSTRIAL PROPERTY RIGHTS AND THE PARTIES’
RIGHTS

 

15.1“Intellectual and Industrial Property Rights” (hereinafter, “IPR”) shall be
deemed to be all the intellectual and industrial property rights (including,
without limitation, all rights of an economic or personal type, such as
copyright) that are recognized at this moment or in the future by Spanish
intellectual or industrial property legislation or the laws of any jurisdiction
applicable to the case, including, without limitation, all inventions (and, of
them, the inventions implemented in the IT sector with or without patent),
patents, “utility models”, industrial designs, semiconductor topography rights,
trade-marks and service marks, whether registered or unregistered, reproduction
rights, logos, presentation names and commercial names, know-how (but only to
the extent that the foregoing can confer a legal protection or license under the
pertinent applicable legislation), domain names and goodwill associated with all
of them, including in each case the capacity (should it exist) (i) to apply for
whatsoever registration whether necessary or simply appropriate for obtaining or
protecting such rights in any part of the world and any register thereof, and
(ii) to claim whatsoever compensation or any other remedy for the infringement
of such rights. IPR shall include, without limitation, all the intellectual and
industrial property rights registered with an official register in any part of
the world and the applications for registration and the concession rights
thereof and any right or form of protection of a similar nature throughout the
world.

 

18

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

15.2The Parties shall maintain all the rights over their respective names,
logos, marks, databases and/or any other goods protected by the prevailing rules
on the subject of IPR. Likewise, the Parties shall maintain all the rights over
their respective patents, “utility models”, industrial designs, databases and/or
any other goods protected by the IPR.

 

15.3ELEPHANT TALK shall only be able to use the IPR of VEE (or of the companies
in the Group to which it belongs) in the terms and conditions for which the
latter authorizes such use and, at any event, such authorization shall refer
strictly to the development of the activity under this Contract. In the event of
a modification, and at the request of VEE, ELEPHANT TALK has the obligation of
permanently and immediately updating, eliminating or replacing the IPR of VEE or
of the companies in the Group to which it belongs.

 

VEE may only use the IPR of ELEPHANT TALK (or of the companies in the Group to
which it belongs) in the terms and conditions for which the latter authorizes
such use and, at any event, such authorization shall refer strictly to the
development of the activity under this Contract. In the event of a modification,
and at the request of ELEPHANT TALK, VEE has the obligation of permanently and
immediately updating, eliminating or replacing the IPR of ELEPHANT TALK or of
the companies in the Group to which it belongs.

 

15.4The Parties may not make use of or possess marks, domain names or other IPR
rights that can be confused with the industrial property rights which the other
Party or other companies in the Group to which it belongs exploit in the placing
on the market of their products and services. The Parties may only use the other
Party’s IPR for the purpose of carrying out the object of this Contract, having
the obligation of using their own name in all their other activities.

 

15.5In particular, the ownership and all the IPR over the software, operating
manuals, designs, distinctive signs and associated documentation, supplied or
made available to VEE by ELEPHANT TALK as part of the Service or developed
within another scope that are the property of ELEPHANT TALK shall continue to be
the full property of ELEPHANT TALK or of the owner thereof. Whenever software,
owned by ELEPHANT TALK or third parties, is supplied to VEE or its customers
together with any of the Services, ELEPHANT TALK shall grant VEE or its
customers a non-exclusive and non-transferrable license (except for the
companies in the Group to which they belong that operate in the Spanish mobile
electronic communications market) to use, store, develop, reproduce and
distribute that software solely in connection with those Services. Likewise, VEE
shall also be allowed to make a reasonable number of backup copies thereof.

 

15.6Except in the case of an agreement to the contrary between the Parties, the
new IPR developments carried out exclusively for VEE, which are requested
through the corresponding document for the special project relating to the
Services under the Contract, shall be the exclusive property of VEE. The
foregoing notwithstanding, without prejudice to the Parties convening other
conditions, VEE shall grant to ELEPHANT TALK a non-exclusive and
non-transferrable usage license, which cannot be sub-licensed, for the new IPR
developments and solely for the rendering of the Services.

 

19

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

15.7VEE undertakes to transfer to its customers the need to sign the agreements
that the owner of the IRP may reasonably request in relation to any material
provided by ELEPHANT TALK in the Contract’s performance, when so required.

 

15.8Whatsoever inclusion of the object of this Contract or the performance
thereof in an advertising or promotional campaign, by virtue of which the name
of one of the Parties or any other IPR of the latter or of any of the companies
in the Group to which it belongs is announced, inserted or used, shall require
the prior express and written consent of such Party.

 

15.9VEE is the holder of all the IPR to which ELEPHANT TALK may have access for
the purpose of this Contract’s performance. Under no circumstances shall it be
understood that by virtue of this Contract VEE grants to ELEPHANT TALK a license
to use the IPR with which VEE or any of the companies in the Group to which it
belongs place their telecommunications products and services on the market.

 

15.10In turn, ELEPHANT TALK declares under its sole responsibility that it is
the holder of all the patents, marks, utility models, copyrights, registered
designs and other IPR that are necessary for rendering to VEE the services
established in this Contract.

 

ELEPHANT TALK undertakes to compensate VEE for any claim or legal proceeding
having its origin in the infringement (or alleged infringement) of any patent,
design or copyright by virtue of the possession or use by VEE of any equipment
or software made available by ELEPHANT TALK pursuant to this Contract. To this
end, VEE must notify whatsoever alleged infringement to ELEPHANT TALK
immediately and in writing, must not admit anything relating to the
infringement, shall allow ELEPHANT TALK to direct the proceedings and
negotiations, giving it all reasonable assistance, and must authorize it, always
for the account of ELEPHANT TALK, to modify the equipment or software or obtain
the corresponding license so as to avoid the infringement.

 

15.11Within a term of thirty (30) days from this Contract’s execution, ELEPHANT
TALK undertakes to sign an agreement with an escrow entity (selected by ELEPHANT
TALK) for the purpose of depositing the source code, development programmers,
operating manuals and all other associated documentation that may be necessary
for the correct maintenance of the deposited software, being that which is
necessary for the correct rendering of the Services under this Contract.
Likewise, within a term of ten (10) days from this Contract’s execution,
ELEPHANT TALK shall remit a copy thereof to VEE.

 

Consequently, the object of this deposit is to guarantee to VEE future access to
the source code when one or several of the following circumstances arises:

 

·Whenever ELEPHANT TALK is liquidated or wound up; it starts whatsoever
mercantile or bankruptcy proceeding for the purpose of the company’s liquidation
or winding up; it finds itself in a situation of insolvency or takes action for
the company’s merger or spin off; or whenever it is going to cease or change the
corporate purpose of its business.

 

·Whenever ELEPHANT TALK is accredited as a debtor in a third-party bankruptcy
proceeding; it is called by the Administration or whatsoever other official
public or private body to declare on all or part of its assets or goods on the
occasion of the commencement of an audit or inspection; an administrative order
is served on ELEPHANT TALK; it signs an agreement by virtue of which payment to
its creditors is established on the basis of the profit obtained by ELEPHANT
TALK.

 

20

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

·Whenever ELEPHANT TALK fails to comply with its obligations to support,
guarantee and maintain the software in order to achieve the object of this
Contract and, after being notified by VEE for the effective and necessary
fulfillment of such obligations, ELEPHANT TALK fails to comply with them within
a thirty-day term from the notification.

 

VEE shall be able to use, share and sub-license the source code in accordance
with the circumstances indicated in the foregoing section and solely for the
purpose of (i) carrying out the support, guarantee and maintenance operations,
and (ii) for the continuity, enhancement or updating of the rendering of the
Services under this Contract. VEE shall have the right, at its election, to
share or license the source code, either with an employee or with a third party
authorized by VEE for the purpose of complying with a series of previously
established support, guarantee, maintenance, enhancement and updating
obligations in favor of ELEPHANT TALK for the performance of this Contract. VEE
may only share or license the source code when such subject has previously
accepted a written commitment under which it undertakes to maintain the
confidentiality of such source code and to use it solely for the purpose of
fulfilling the obligations imposed by VEE.

 

In the event that instead of belonging to ELEPHANT TALK the source code belongs
to a third party from which it has been obtained, ELEPHANT TALK must endeavor to
ensure that the legitimate owner thereof also carries out the deposit of such
source code in the same terms and conditions as those established for ELEPHANT
TALK.

 

To the extent that ELEPHANT TALK may endeavor to assign to a third party its
intellectual property rights over the software which is being used for
developing the rendering of the Services under this Contract, having been
previously licensed to VEE, ELEPHANT TALK prior to such assignment must notify
and obtain the prior consent in writing of VEE.

 

The fees corresponding to the deposit shall be for the account of ELEPHANT TALK
and shall be included in the maintenance service fee.

 

After notifying ELEPHANT TALK accordingly, VEE shall request from the chosen
escrow entity, without the need for the prior authorization of ELEPHANT TALK,
the availability and sending of the corresponding source code with due
justification of the reasons why it is requesting it.

 

21

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

16.MARKETING AND PUBLIC RELATIONS

 

16.1Neither of the Parties shall be legitimized to use the corporate name and/or
marks owned by the other Party without the prior consent, in writing, of the
holder thereof.

 

16.2Neither of the Parties shall make public announcements (i.e. press releases
or verbal presentations) relating to this Contract, its content or the service
rendered without the other Party’s prior consent in writing. The Parties shall
agree and publish whatsoever press release jointly.

 

17.CONTRACT ENFORCEABILITY

 

17.1A declaration of complete or partial nullity of one of more of this
Contract’s clauses by the competent authority shall not affect the validity of
the remaining clauses, which shall maintain their binding force. In this case,
the Parties undertake to negotiate a new clause or clauses to replace the
annulled clause or clauses that, within the terms in keeping with the Law and in
strict compliance with the judgment or decision declaring such nullity, best
maintain the identity of purpose with the annulled clause or clauses, insofar as
such purpose has not been declared contrary to Spain’s set of laws.

 

17.2The enforceability of this Contract shall be conditional upon the signing of
all the Annexes referred to in Clause 2. Be that as it may, once all the Annexes
have been signed, the date of the Contract’s entry into force shall be deemed to
be that on which the Main Body thereof is signed, date on which it shall take
effect and on which the Annexes to the Contract shall also enter into force. The
Parties agree that the maximum date for signing the Annexes pending execution is
31 March 2014. In the event that once this date has been reached such execution
has not taken place, except with the express and written agreement of the
parties to the contrary, for all intents and purposes the Contract shall hereby
become invalid, without the Parties being able to claim whatsoever amount. The
Parties undertake to make available all the necessary resources and to negotiate
in good faith so that the signing of the Annexes is possible within the agreed
term.

 

22

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

18.BINDING CONTRACT

 

18.1This Contract, made up of the Main Body, Annexes and, as and when
applicable, Appendices, includes all the terms and conditions and essential
aspects of the agreement that currently exists between the Parties.

 

18.2The foregoing paragraph notwithstanding, the intervening Parties confer on
this Contract a fully valid and binding character, expressly agreeing that the
lack or absence of a subsequent agreement on questions of detail or development
may not be put forward by either of the Parties as sufficient cause for waiving
the binding nature of this Contract or questioning its enforceability and
validity. The Parties agree that the discrepancies that may be generated in
relation to these developments shall be settled in accordance with the
mechanisms provided for in this Contract.

 

19.INDEPENDENCE OF THE PARTIES

 

19.1It shall be the specific and exclusive obligation of ELEPHANT TALK to comply
with all the legal obligations that correspond to it, in particular those of a
labor and fiscal nature, relating not only to the company itself but to the
personnel in its employ.

 

19.2In this connection, the Parties expressly agree that this Contract does not
represent an association or dependence between them nor the only relationship in
the rendering of the services which each one carries out, meaning that both
Parties shall be absolutely independent and autonomous, and VEE shall have no
responsibility, not even subsidiary, in respect of the obligations incurred by
ELEPHANT TALK in respect of third parties and, in particular, the personnel in
its employ.

 

19.3In particular, non-fulfillment of the obligations of ELEPHANT TALK or its
subcontractors on the subject of Occupational Hazard Prevention or the complete
or partial lack of compliance with the provisions of Annex J shall empower VEE
to withhold the monetary consideration in a sufficient amount to cover all the
liabilities that effectively derive from any breaches committed by ELEPHANT TALK
or its subcontractors. In addition to the foregoing, the joint and several
responsibilities of the Parties pursuant to the provisions of Section 42.3 of
the prevailing Consolidated Text of Spain’s Law of Corporate Infringements and
Penalties may not be eluded.

 

19.4ELEPHANT TALK, in the performance of this Contract, shall be the only one
empowered to adopt all the surveillance and control measures it may deem
appropriate to verify compliance by the worker of its labor obligations and
duties in relation to ELEPHANT TALK, ensuring in the adoption and application of
such power due consideration and taking into account the capacity of each
dependent worker of ELEPHANT TALK.

 

19.5In accordance with the foregoing, ELEPHANT TALK undertakes to hand over to
VEE, whenever it is required to do so by the latter, a list of the personnel in
its employ assigned to the Contract’s performance, in addition to a copy of the
TC-1 and TC-2 Social Security contribution forms, a negative Certificate of
arrears issued by the Social Security General Treasury and registration in the
corresponding accident at work and occupational illness mutual insurance
company, in addition to supporting documents of payment to the Public Exchequer
of the income tax withholdings made on behalf of the workers on its payroll. As
and when applicable, an updated copy of contribution to the Special
Self-Employed Workers’ Regime RETA [in its Spanish initials] and all other
documents requested of it, such as compulsory and voluntary insurance premium
receipts.

 

23

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

19.6ELEPHANT TALK declares that it has the consent of its workers to be able to
hand over to VEE those of their personal data that are necessary for fulfilling
the obligations of this Contract. In the event that any of the workers were to
subsequently revoke the consent granted or oppose the processing of their data,
ELEPHANT TALK shall notify VEE and thereafter shall refrain from handing over
any data of such worker to VEE. Likewise, VEE undertakes not to use the data of
the workers of ELEPHANT TALK for any purpose other than that of permitting
adequate fulfillment and control of the rendering of services provided for in
this Contract.

 

19.7VEE may at any moment demand from the other Party the updated exhibition of
the compulsory legal situation of ELEPHANT TALK with respect to its workers.

 

19.8The new assignment of a worker to the execution of the contracted services
by ELEPHANT TALK must be notified to VEE and the regularity of its situation
must be accredited prior to its incorporation into the Contract’s performance,
in the same terms and conditions as those established in the foregoing
paragraphs.

 

19.9Failure to comply with the aforementioned obligations shall be a cause for
this Contract’s automatic discharge, without the right to any compensation in
favor of ELEPHANT TALK and without prejudice to the legal actions that may
correspond to VEE before the former for the damages and losses that such
non-fulfillment may cause to it.

 

19.10ELEPHANT TALK undertakes to assume in full the direction, organization and
management of the human and material resources assigned to the Contract’s
performance.

 

20.SUBCONTRACTING

 

20.1ELEPHANT TALK shall be able to perform the services described in this
Contract either directly or through subcontracts with third parties, subject to
the prior written authorization of VEE, which may not be withheld without
justification, being responsible before VEE for complete or partial
non-fulfillment or negligent fulfillment of the obligations assumed by virtue of
this Contract and for those established in general legislation, particularly
those referring to the obligations which it must assume on Labor, Fiscal,
Occupational Hazard Prevention and Data Protection matters.

 

24

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

20.2In the event that ELEPHANT TALK uses for the rendering of the service under
this Contract personnel made available to it by a Temporary Employment Agency,
ELEPHANT TALK must abide by all the obligations and special limitations in
respect of the work to be conducted as imposed by the regulation of this type of
service relationship, particularly on the subject of Occupational Hazard
Prevention. Consequently, ELEPHANT TALK shall release VEE from any direct or
indirect responsibility resulting from its relations with the Temporary
Employment Agency with which it signs a contract for the availability of or with
its workers, having the duty of fulfilling all the obligations laid down in this
Contract for the case of subcontracting. In addition to the foregoing, the joint
and several responsibilities of the Parties pursuant to the provisions of
Section 42.3 of the prevailing Consolidated Text of Spain’s Law of Corporate
Infringements and Penalties may not be eluded.

 

20.3In the event that ELEPHANT TALK subcontracts the partial or complete
performance of this Contract, it must reliably communicate this fact to VEE
prior to formalizing such contracting. Upon receipt of this communication, VEE
shall have five (5) working days in which to oppose it for whatsoever reason.
If, once this term has elapsed, VEE has not declared its opposition, it shall be
understood that it expressly accepts the subcontracting communicated to it. The
foregoing notwithstanding, in the event that the subcontracting involves access
on the subcontractor’s part to data for which VEE is responsible, the provisions
of this Contract and its Annexes relating to the protection of personal data
must be adopted.

 

20.4The legal relations and contracts that ELEPHANT TALK must formalize with
third parties for fulfillment of its obligations shall contain amongst their
clauses the express exclusion of the responsibility of VEE in respect of the
aforesaid relations, irrespective of the legal nature thereof.

 

20.5VEE shall not be responsible before customers or third parties for the
injuries to persons or damage to material objects that may occur, for whatsoever
reason, on the occasion of this Contract’s implementation by ELEPHANT TALK or
its subcontractors.

 

20.6At all times the contracts executed with third parties relating to the
rendering of services must respect the rights and obligations laid down in this
document.

 

21.ENVIRONMENTAL OBLIGATIONS

 

21.1ELEPHANT TALK expressly undertakes to fulfill all the legislation with an
environmental content that may apply to it in relation to the activities whose
execution results from this Contract’s performance.

 

21.2Likewise, as established in the prevailing legislation, it undertakes to
adequately manage and treat all classes of toxic and hazardous waste that may
originate in or result from any activity directly or indirectly related to this
Contract’s performance and, in particular, it undertakes to carry out in respect
thereof and pursuant to the applicable legal provisions all the specific
activities that may be required, be they management, storage, treatment or any
other.

 

25

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

21.3In the same way, ELEPHANT TALK expressly undertakes to comply with the
obligations specified below, without prejudice to complying in full with any
other obligations that may be imposed on it by a valid legal provision
applicable to the activities established through this Contract, the inadequate
treatment of which may have repercussions on or affect the environment.
Consequently, ELEPHANT TALK agrees to commit itself to:

 

21.3.1Carry out all the activities entrusted to it by VEE as a result of this
Contract, strictly complying with the principles and guidelines deriving from
the Environmental Policy and guidelines of the Environmental Management System
implanted by VEE, the full content of which it declares it knows.

 

21.3.2To make available to VEE all the information required of it in relation to
any impact or incidence on the environment resulting from the activities, the
execution of which results from this Contract, and, as and when applicable, to
submit to whatsoever inspection, verification or measurement of such effects,
either by VEE or any third party designated by the latter and, in particular,
with respect to the generation of waste, its treatment, the emission of noise or
other obnoxious elements into the atmosphere and any other similar effects that
by virtue of the applicable legislation require specific activities.

 

21.3.3As established in Spain’s Law 22/2011 of 28 July of Waste and contaminated
soils (hereinafter, the “Waste Act") and all other applicable provisions that
apply or replace it, to manage and subsequently treat the waste generated during
the performance of the activities established by means of this Contract and to
hand over to VEE the corresponding documentation supporting the generated
waste’s correct management.

 

21.3.4To draw up and, when applicable, send to VEE, at its request, a study of
the environmental impact resulting from whatsoever activity, the execution of
which results from this Contract, with the minimum content indicated in Annex N.

 

21.3.5ELEPHANT TALK shall be responsible for any infringements or sanctions that
may be attributed to it on the grounds of violation of the applicable
environmental legislation, without being able to charge to VEE any amount or
charge for these concepts. Likewise, it expressly accepts the responsibility
that within any scope may be attributed to it for whatsoever infringement of the
applicable environmental legislation relating to the contracted activities and,
in particular, in respect of the generation of an environmental impact, whether
in the handling of the materials or products used for the execution of any
activity resulting from this Contract or their inadequate management, storage or
treatment.

 

21.3.6ELEPHANT TALK undertakes to adopt all the preventive measures it considers
appropriate so as to avoid any negative impact or incidence on the environment
during the execution of the work resulting from this Contract, with all charges
deriving from the attribution of responsibility for the infringements that
derive there from being for its account, whether due to non-fulfillment of the
regulations applying to the specific activity or any other, without being able
to attribute to VEE any responsibility for these concepts.

 

26

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

21.3.7Prior to the start of the work resulting from the execution of this
document, it undertakes to sign the appropriate contract with a Waste Management
Company authorized by the corresponding Regional Government, pursuant to the
terms and conditions of the Waste Act and other provisions that apply or replace
it, in relation to the management of the waste generated during the performance
of the work or activities required of it as per the provisions of this Contract.

 

21.3.8VEE reserves the right to demand from ELEPHANT TALK the presentation of at
least one copy of the contract signed with the authorized Waste Management
Company and the handing over of the documents that, pursuant to the applicable
prevailing provisions in this respect, may be required of it subsequent to the
completion of execution of the tasks resulting from this Contract’s performance.

 

21.3.9ELEPHANT TALK shall be responsible for applying all the corrective
measures it considers necessary to avoid the production of whatsoever impact or
incidence on the environment during the execution of the work that is the object
of this Contract.

 

21.3.10Similarly, in the event of whatsoever impact, incidence or violation of
the environmental legislation applicable to any activity, the execution of which
results from this Contract, it undertakes to adopt the corrective measures that
may be necessary to minimize or remedy them.

 

22.SUBSIDIARY RESPONSIBILITY

 

22.1For the purpose of the exception of Section 43.1 f) of Spain’s General Tax
Law 58/2003 of 17 December 2003, a certificate issued by the Tax Administration
demonstrating that ELEPHANT TALK is up-to-date in the payment of its tax
obligations is attached as Annex L.

 

22.2For the purpose of avoiding the declaration of subsidiary responsibility of
VEE relating to the rule of law referred to in the preceding paragraph, within
the terms and with the requirements laid down in the aforementioned Section 43.1
f) of the General Tax Law and the regulations for its application, ELEPHANT TALK
must send to VEE the appropriate certificate demonstrating that it is up-to-date
in the payment of its tax obligations.

 

22.3Should VEE not receive such Certificate within the twelve (12) months prior
to the moment at which VEE must make the payment, it shall be empowered to
withhold the amount that must be paid until it receives such Certificate and
under no circumstances can interests accrue on the withheld amount for delayed
payment.

 

22.4For the purpose of the exception of Article 42.1 of Royal Legislative Decree
1/1995 of 24 March 1995 of Spain’s Law of the Workers’ Statute, a negative
Certificate of arrears issued by the Labor Administration demonstrating that
ELEPHANT TALK is up-to- date in the payment of its labor obligations is attached
as Annex L.

 

27

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

23.MISCELLANEOUS

 

23.1The Parties may add rectifications, amendments and annexes or appendices to
this Contract, which shall be binding on them as from the date of effect, always
provided that such rectifications, amendments and annexes are set down in
writing, signed by an authorized representative for the Parties and is
incorporated into the Contract.

 

23.2Except for the written rectifications, amendments and annexes made after the
Contract’s execution, this Contract represents the complete agreement reached by
the Parties and invalidates all previous verbal and written negotiations,
declarations and agreements.

 

23.3Throughout the validity of this Contract and for one year thereafter, VEE
undertakes not to hire, through a labor or mercantile contract, directly or
indirectly, whenever it has knowledge thereof, the employees of ELEPHANT TALK
relating to the rendering of the services under this Contract, unless express
agreement of the parties.

 

23.4Each Party shall meet the charges and costs of all types caused to it as a
result of the negotiation and signing of this Contract.

 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Main Body of the Contract,
in duplicate and for a single purpose, on the date indicated ut supra.

 

 

28

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

Signed: Mr. José Da Silva Dourado Neves                                 Signed:
Mr. Mark Dirk Marin Nije /s/ José Da Silva Dourado Neves         
                                    /s/ Mark Dirk Marin Nije For: VODAFONE
ENABLER ESPAÑA, S.L. For: ELEPHANT TALK EUROPE HOLDING, BV

 

29

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex A. Services for the End Customers of the Virtual Mobile Operators (VMOs)
of VEE

 

Annex A. Services for the End Customers of the Virtual
Mobile Operators (VMOs) of VEE

 

 

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex B1. Support Services for the Virtual Mobile Operators (VMOs) of VEE

 

Annex B1. Support Services for the Virtual Mobile
Operators (VMOs) of VEE

 

 

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex B2. Support Services for VEE Operations

 

Annex B2. Support Services for VEE Operations

 

 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA
S.L. (VEE) and ELEPHANT TALK EUROPE, HOLDING
BV. FOR THE PROVISION OF TECHNICAL AND
OPERATIVE SERVICES

 

Annex C. Technical Annex

 

1st November 2013

 

 

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

1.Object and scope of the Annex

 

The present document defines the technical conditions applicable to the Contract
signed between VEE and ELEPHANT TALK for the provision of technical and
operative services, to which thus Annex is part of , and that comprises the
following

 

·General technical requirements (Section 2)

 

·Services requirements (Section 3)

 

·Information systems requirements (Section 4)

 

·Network requirements (Section 5)

 

·Operation and Maintenance requirements (Section 6)

 

2.General technical requirements

 

The final network solution implanted by ELEPHANT TALK will include at least the
following platforms:

 

·[*]

 

[*]

 

The design and implantation of the system and network architecture, must
guarantee the availability of equipment and applications as well as other
quality parameters according to the standards recommendations and to the
applicable regulation. All critical network elements ([*]) must be redundant
without any unique point of failure.

 

VEE's Host MNO (Hsot MNO) will be able to communicate in advance any change in
its network architecture that could affect to the quality of technical services
provided through the contract. Additionally, the Host MNO will be able to
communicate, in advance, the changes that others may be required to do to avoid
the mal function, deterioration or degradation of the services.

 

The technical solution must fulfill the following conditions and requirements:

 

a)The MNO Host will provide to VEE with:

 

·Radio Access

 

·Incoming and outbound interconnections. However, when the volume of
Interconnection traffic justifies it, VEE could also choose to establish direct
interconnection with operators. The direct points of interconnection with other
networks, including IP connections, will be made in Co-locations of the carrier
house in which both ELEPHANT TALK and the Host MNO Host have points of presence
(POP), unless it is differently agreed by the Parties. In case a Party forces a
change of location or the opening of a new POP, it will have to compensate to
the other Party with an amount equivalent to the generated costs, except it is
differently agreed by the Parties. Any change of location and/or opening of new
POP will have to be approved by both Parties.

 

1 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

·International roaming service. The Host MNO will also provide national roaming
service of in those zones where it has network sharing agreements with other
operators. ELEPHANT TALK will have to configure its infrastructure adequately to
support this service according with the information provided by VEE. This
configuration must occur, at most, in thirty (30) calendar days following its
receipt by ELEPHANT TALK.

 

b)[*]

 

c)[*]

 

d)[*]

 

e)[*]

 

f)[*]

 

g)ELEPHANT TALK assumes the commitment to deploy and to operate the
infrastructure (network elements and information systems) required by VEE to
support the portfolio of services according to the called “Full MVNE” model.
Particularly, it is required that ELEPHANT TALK commits to the:

 

·[*]

 

h)[*]

 

i)[*]

 

[*]

 

ELEPHANT TALK’s technical solution and services proposal will also include the
functionalities and services described in the following chapters of this
document. [*]

 

Any implementation, adjustment o maintenance request will be based in the
process described in Annex E (sections 3 and 4).

 

2 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

3.Services Requirements

 

3.1.SIM Profile

 

[*]

 

3.2.[*]

 

3.3.[*]

 

3.4.[*]

 

3.5.[*]

 

3.6.[*]

 

3.7[*]

 

3.8.[*]

 

3.9.[*]

 

3.10.[*]

 

3.11.[*]

 

3.12.[*]

 

3.13.[*]

 

3.14.[*]

 

3.15.[*]

 

3.16.[*]

 

3.17.[*]

 

3.18.[*]

 

3.19.[*]

 

3.20[*]

 

3.21.[*]

 

3.22.[*]

 

3 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

3.23.Data retention normative

 

ELEPHANT TALK will support all the requirements of the Spanish regulation on
data retention which is mandatory and applicable to thick model MVNOs.

 



3.24. MMSC portability check     [*]       3.25. MMSC standards     [*]      
3.26. MMSC interconnection     [*]       3.27. MMS charging     [*]       3.28.
MMS Lawful Interception    





ELEPHANT TALK's MMSC will have Lawful interception capabilities.

 

4.Information Systems development

 

4.1.Provisioning

 

[*]

 

4.2Mediation

 

As a general rule the technical solution should produce its own CDRs (except
post-paid roaming CDRs from Vodafone). CDR's will be used for reconciliation,
and rating and billing for post-paid as well as litigation.

 

ELEPHANT TALK must be prepared to send to VEE’s wholesale billing system all
CDRs generated within ELEPHANT TALK’s equipment, in the format and periodicity
requested by VEE. These CDRs will cover all traffic cases requested by VEE. The
current format and periodicity of the CDRs is defined in Annex B.2.

 

4.3Portability

 

The system should provide a standalone (independent from the Host MNO) solution
for the management of the Mobile Number Portability (MNP) requests and
incidences concerning the MVNO’s hosted by VEE. This solution needs to have
direct communications with the MNP platforms of other MNO’s (including the Host
MVNO) according to Spain MNP Regulation, and be prepared to evolve to a
centralized reference entity, according to the conditions defined in Annex B1 of
the Contract.

 

The solution must be also prepared to exchange numbering files with other MNO’s
through the Host MNO, if required (e.g. recuperation of MVNOS numbers that have
been ported to other operators and have been cancelled afterwards)

 

4 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

4.4Top-up

 

The solution should not require any top-up interface to the Host MNO unless it
is authorized by VEE. Top-up methods should include vouchers (both via USSD and
IVR), web based, ATM/POS integration

 

4.5Retail billing

 

The proposed solution should be capable of performing retail billing

 

4.6Wholesale billing

 

The proposed solution should be capable of performing wholesale billing on
behalf of VEE, in the terms described in Annex B2 of the Contract.

 

4.7Reconciliation

 

The system must be capable of performing the reconciliation between retail and
wholesale billing. The report should be generated on a monthly basis.

 

4.8Back-office systems

 

The solution must provide back-office systems providing full MNVO services. MNVO
should get full control over their own business and customers

 

4.9Financial reporting

 

The system must be capable of generating all the financial information required
by the Host MNO or by the MVNOs hosted by VEE, according to local regulation and
in the terms described in Annex B2 of the Contract.

 

4.10Data Warehouse

 

[*]

 

4.11Fraud management in roaming

 

[*]

 

5.Network Requirements

 

5.1.Portability

 

ELEPHANT TALK's solution will support the number portability processes according
to the technical specifications set by the Comision del Mercado de las
telecomunicaciones. VEE will provide this documentation to ELEPHANT TALK in
order that ELEPHANT TALK elaborates the technical specifications and executes
the necessary developments.

 

5 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

The initial cope of the Contract includes mobile number portability according to
current architecture and of the first version of the centralized architecture
that will put into services, most probable in 2010. [*]

 

[*]

 

VEE will provide ELEPHANT TALK the necessary information for the initial charge
of the data base of portability. As of that moment, ELEPHANT TALK will have to
be able to support the number portability functionality of in an autonomous way.

 

5.2.Capacity

 

All network elements will be sized and scaled in order to shelter the
subscribers assuring quality of service according to Standards and current
Regulation, based in VEE's forecast.

 

5.3.Robustness and redundancy

 

All the critical Network elements ([*]) must be redounded without having a
single point of failure that affects the network stability so that the necessary
robustness is maintained. This concept of redundancy implies functional
redundancy (resilient services), redundancy of physical location (equipment with
same functionalities must be located in different locations), redundancy of the
transmission (the redundant ways of transmission will be separated and they will
not share common fiber ring sections, carriers, etc).

 

5.4.Functionality

 

ELEPHANT TALK will deliver the following functionalities at service delivery
date :

 

·[*]

 

5.5.Location Based Services

 

ELEPHANT TALK will carry out the necessary developments to offer and basic
location services and applications to the MVNO’s clients. These developments
will include the management of the end customer’s privacy, integration of third
parties and any other aspect related to these applications.

 

The location services provided by ELEPHANT TALK [*].

 

[*]

 

6 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

5.6.Policing

 

[*]

 

5.7.Treatment of events (Tones and announcement/release causes)

 

Generally the ELEPHANT TALK will play the announcements, inclusively when the
release cause will be in the Host MNO, in this case, the Host MNO will send the
release cause to ELEPHANT TALK’s network in order to allow him to play the
announcement.

 

Only there will be few cases, in which the call will not be delivered by the
Host MNO to ELEPHANT TALK (e.g. congestion). In this event the announcement will
be played in the Host MNO’s Network.

 

5.8.Short codes

 

ELEPHANT TALK will be able to handle voice calls to short codes.

 

For geographical short numbers, the Host MNO will deliver the call to ELEPHANT
TALK with the translated long number as B number

 

According to Spanish regulation, calls to certain short numbers must not appear
in the bill (i.e. 016)

 

5.9.Infrastructure

 

The network solution diploid by ELEPHANT TALK must include at least the
following nodes:

 

·[*]

 

[*]

 

5.10.Transmission interface

 

[*]

 

5.11.[*]





 



  5.12. [*]



  



 

7 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

5.13.Interconnection MAP

 

[*]

 

5.14.CAMEL Signaling

 

The Host MNO will route CAMEL messages to ELEPHANT TALK’s network at SCCP level.
[*].

 

5.15.Signaling GT encoding in GSM/GT applications

 

Global Title encodings will be performed in both networks, Host MNO's and
ELEPHANT TALK’s, [*].

 

[*]

 

5.16.Signaling routing

 

ISUP signaling will be routed in DPC, and MAP signaling will be routed in Global
Title.

 

5.17.Signaling NI

 

The MSC network indicator for signaling will be set to 2 (national).

 

The network indicator in the STP for signaling will be set to 0 (International).

 

5.18.Interconnection Voice Routes

 

Circuits of 2Mb defined between the HOST MNO and ELEPHANT TALK at each
interconnection point agreed in CTI will be gathered in a unique beam.

 

Differentiated routes will be set up for access and interconnection traffic
between the Host MNO and VEE.

 

VEE can establish interconnection agreements with other operators different from
the Host MNO. In these cases ELEPHANT TALK could establish direct
interconnection routes with these operators, according with the conditions
indicated in section 2 about the direct interconnection with other operators.

 

5.19.Interconnection ECHO cancellers

 

Enabling of Echo cancellers in the Host MNO and ELEPHANT TALK’s networks will be
performed according to procedure for control of echo defined in General
Specification of Integrated Services User Part (ISUP) EG.S3.003.

 

8 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

5.20.Synchronization interface

 

According to UIT-T Recommendation G.803, normal operation mode among operators
is pseudo synchronism that does not require that all clocks be synchronized with
the same primary reference (PRC) but that operators can be synchronized with
different PRCs if they fulfil ITU-T Recommendation G.811. According to previous
paragraphs, the Host MNO and ELEPHANT TALK’s network will not be synchronized
with each other at first, that is, synchronism signals will not be transmitted
in the interconnection.

 

In order to guarantee a correct operation, that is a low number of sliding by
time period, border exchanges will have synchronization units according to UIT-T
Recommendation G.812 and will be synchronized in relation to a PRC.

 

5.21.Roaming & International interconnection

 

In order to guarantee the roaming and SMS/MMS IW services, ELEPHANT TALK’s
network nodes with external visibility should be within the numbering plan of
the Host MNOS (HLRs, SCPs, SMSCs).

 

Host MNO will act as international SCCP carrier for ELEPHANT TALK.

 

The roaming service is based on the use of SIMs with an specific range of the
E.212 21406- provided by the Host MNO, accordingly, the virtual customers will
use a range provided by the Host MNO so it will be application the same
agreements that the Host MNO has for it direct customers.

 

If the Host MNO has no Camel roaming out agreement with a roaming partner with
the network 21406-, then ELEPHANT TALK should be able to bar the outgoing calls
and SMS coming from their prepaid subscribers roaming in that roaming partner.
Most of the Camel roaming out agreements that the Host MNO has in place are
based on CAP phase 1. This must be taken into account when defining IN services.

 

In order to guarantee that the VEE’s customers can use the same SMS IW
agreements that the Host MNO offers, ELEPHANT TALK’s SMSC should be able to
split traffic by country code and therefore forward SMS traffic to specific
country codes to the Host MNO’s SMS hubs

 

For all the roaming partners to have access to the ELEPHANT TALK's packet
network, the Host MNO will assign IP public addresses to its packet network
elements (SGSN, DNS, GGSN, MMSC) and advertise them into the GRX network by the
Host MNO’s.

 

VEE will provide ELEPHANT TALK the necessary support to test this functionality.

 

5.22.Lawful interception

 

ELEPHANT TALK’s HLR must accept ATI requests.

 

9 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

5.23.IP Environment

 

5.23.1.Physical interconnection

 

The Physical interconnection between ELEPHANT TALK and VEE will be performed in
two locations when it is justified according to the traffic and service and
critical factor.

 

The Point of Interconnection will be made up of two firewalls and a border
gateway in ELEPHANT TALK's side.

 

At logic level, the interconnection will be based on a main and a backup
connection with automatic switching.

 

5.23.22.Routing protocols

 

[*]

 

5.24.GPRS and HLR features

 

[*]

 

5.25.DNS features

 

[*]

 

5.26.GGSN features

 

[*]

 

5.27.[*]

 

5.28.WAP Gateway

 

[*]

 

10 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

6.Operations and Maintenance Requirements

 

6.1.ELEPHANT TALK -MVNO Interface

 

ELEPHANT TALK will be the unique interface to MVNO for support to fault
management and communication of planned works (in its own or in the Host MNO's
network) that affect MVNO customers service.

 

6.2.Tools for the MVNO

 

ELEPHANT TALK assumes the management, operation and maintenance of applications
offered to the MVNOs. ELEPHANT TALK will also operate and maintain the systems
that hosts these applications.

 

6.3.Planned work communication to MVNO

 

ELEPHANT TALK will communicate planned works to the MVNO and provide
communication tools if needed.

 

6.4.Individual incidences management MVNE-MVNO

 

ELEPHANT TALK will provide the individual incidences management tool to the
MVNO. ELEPHANT TALK will manage single customer incidences with the MVNO. VEE
will share its experience with ELEPHANT TALK for the managing of these
incidences. VEE will establish formula to prevent the incorrect filtering of
incidences by the MVNO,

 

6.5.General incidences management ELEPHANT TALK -MVNO

 

ELEPHANT TALK will provide the general incidences management tools to the MVNO.
ELEPHANT TALK will manage general incidences with the MVNO. VEE will share its
experience with ELEPHANT TALK for the managing of these incidences

 

6.6.Notification of general faults ELEPHANT TALK - MVNO

 

ELEPHANT TALK will provide the general incidences notification tool to the MVNO.
ELEPHANT TALK will notify any general incidence that affect the service to the
MVNO's customers, whenever the Host MNO requires so. VEE will share its
experience with ELEPHANT TALK for the managing of these incidences

 

11 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

6.7.ELEPHANT TALK - Host MVNO, O&M point of contact

 

Both the Host MNO and ELEPHANT TALK will define in their technical O&M teams a
single point of technical contact for the management of incidences an tickets,
as well as for the coordination of maintenance activities. This technical teams
will be referred as OSPOC (Operational Single Point Of Contact).

 

Both OSPOC will be formed by technical profile team, with policing and mobile
network architecture knowledge.

 

The relations between ELEPHANT TALK and the Host MNO will be carried through the
tools provided by the Host MNO

 

6.8.Planned works MVNE-Host MNO

 

ELEPHANT TALK shall communicate the Host MNO any planned works within its
network that affects the interconnection to the Host MNO and/or service to MVNO.
Planned service outages shall be communicated 5 days in advance.

 

ELEPHANT TALK will use e-mail to notify planned works. The e-mails should be
sent to the OSPOC e-mail address.

 

The Host MNO will provide ELEPHANT TALK tools to notify those access network
changes that affect the service to the MVNO customers.

 

6.9.Single customer incidences ELEPHANT TALK-Host MNO

 

No single customer incidents (subscriber complaints) must be reported to VF.

 

6.10.General incidences management ELEPHANT TALK-Host MNO

 

For general incidences management, Host MNO's Trouble Ticketing tool will be
used according to the Host MNO's security policy.

 

6.11.Notification of general incidences ELEPHANT TALK-Host MNO

 

The Host MNO will notify ELEPHANT TALK those incidences in the access network
that notoriously affect the service to the MVNO's customers For it, it will use
the incidences notification tool provided by the Host MNO. ELEPHANT TALK will
notify these incidences to the MVNO when the Host MNO requires it.

 

ELEPHANT TALK will inform the Host MNO by e-mail and telephone, of those
notorious incidences in their network that affect the end-to-end service of the
MVNO through mail and telephone. For it, it will use the contacts defined in the
OSPOC escalation matrix. ELEPHANT TALK will notify these incidences to the MVNO
when the Host MNO requires it.

 

12 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

In case of critical incidences, the Host MNO will be able to require ELEPHANT
TALK detailed technical reports about the cause and development of the
incidence.

 

6.12.Follow-up Meetings ELEPHANT TALK-Host MNO

 

ELEPHANT TALK shall hold periodical Service Review Meetings with the MVNO and
the Host MNO . These meetings are intended to review service operation and
maintenance status, main faults and so on. The Parties will determine the
periodicity and the content of these meetings.

 

The meeting will be held in Spain in the placed established by VEE.

 

6.13.Periodic reports

 

ELEPHANT TALK shall generate and distribute to both the MVNO and to Host MNO
periodic reports with the figures of the main key performance indicators (KPIs).
A list of required indicators will be provided by Host MNO. Minimum KPIs to be
provided are defined in Appendix 2 (“Main service indicators (KPIs)”) of this
Annex. VEE will obtain any Host MNO's indicators if they are required for
generation of the periodic reports,

 

6.14.Escalation hierarchy

 

·The escalation is made through a SPOC (Single Point of Contact) group with an
unique telephone, fax and e-mail.

 

·Both the ELEPHANT TALK SPOC and the Host MNO SPOC will have homologous levels
for escalation in 24x7. It will be the Host MNO responsibility to define these
levels of escalation.

 

·It is also necessary that ELEPHANT TALK defines with the MVNO with
24x7escalation matrix, Those matrix should be accessible for the Host MNO.

 

6.15.Escalation of general faults ELEPHANT TALK-Host MNO

 

ELEPHANT TALK will have to solve the incidences occurred in its own network
without intervention or technical consultancy from the Host MNO, and no
incidence should to be scaled to the Host MNO until it is technically
demonstrated that the network of the Host MNO is involved.

 

ELEPHANT TALK will have to notify to MNO Host those notorious incidences of
their network that impact the service. It will be necessary to indicate the
cause of the incidence, the impact to the service and the considered time of
resolution.

 

13 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

6.16.Radio Coverage information

 

The radio coverage that the Host MNO offers to the MVNO will be equivalent to
that offered to its own customers. ELEPHANT TALK shall not escalate any
individual coverage incident to the Host MNO. ELEPHANT TALK/MVNO's call center
shall be able to manage this type of individual incidents so that they are not
forwarded in any case to the Host MNO. For it, they will use the NC coverage
tool of provided by the Host MNO.

 

6.17.Call Trace

 

ELEPHANT TALK must have a call trace tool to obtain necessary information to
solve and/or report faults appeared in the Host MNO interconnection and/or to
report them in the incidence was in the access network.

 

The usage of this tool should not affect the service in any case.

 

6.18.Monitoring

 

ELEPHANT TALK must implement end-to-end service monitoring (eg. Voice success
rate, data success rate, SMS success rate PDP context success rate,…) and
end-to-end application monitoring (eg. Top-up success rate, provisioning success
rate, CDRs generation, …)

 

6.19.ELEPHANT TALK's Support

 

24x7 ELEPHANT TALK support needed for resolution of critical faults.

 

24x7 ELEPHANT TALK support needed for resolution of major general faults and
single customer incidents.

 

6.20.ELEPHANT TALK's language for communication language

 

For any type of interaction with the MVNO, except for scaled incidences (Ej.:
programmed, , works, reports, etc…), MVNE (ELEPHANT TALK) will use Spanish or
English as language for communications, according to the MVNO's preferences..
Scaled incidences will be done in English.

 

ELEPHANT TALK can use English or Spanish in the communications with VEE and the
Host MNO.

 

7.Service level associated to technical aspects

 

The Appendix 2 of this Annex will be applicable.

 

* * *

 

14 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

And in witness of their conformity with all the foregoing, both appearing
parties, in the representation in which they take part, sign this Annex C in two
copies and to a single purpose on the date indicated in the heading,

 



Fdo: D. José Paulo Da Silva Dourado Neves Fdo: D. Mark Dirk Marin Nije /s/ José
Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije Por VODAFONE ENABLER
ESPAÑA, S.L. Por ELEPHANT TALK EUROPE, HOLDING BV  



 

 

15 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

Appendix 1: ICCID and IMSI formats

______________________________________________________

 

Technical report

 

Mobile Network Virtual Enabler (MVNE): ICCID & IMSI formats

 

Reference Date   TET_Enabler_IMSI&ICCID_format_(commercial)_v1.0 008/10/01  
Department Prepared   Handsets & SIM Cards     Author     Jimenez, Jose Angel,
VF-ES (jjimenef)    

 

C3 – confidential

 

Description

 

The following information applies to COMMERCIAL cards ONLY

 

· [*]

 

16 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

Appendix 2: Service Levels on and main Key Performance indicators on (KPIs)

 

ELEPHANT TALK will provide the technical and operative services so that the
services rendered by the MVNO to the end users fulfill the mobile telephony
quality of service obligations that are required by the applicable regulation to
this type of operators at any time. Specifically, special attention will be made
to the indicators defined in tables 1, 2and 3

 

Table 1

 

[*] [*] [*] [*] [*]

[*]

 

 

 

[*]

 

 

 

[*]

 

 

 

[*] [*] [*]

[*]

 

 

 

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 

[*]

 

17 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. and ELEPHANT TALK COMMUNICATIONS,
HOLDING AG. FOR
THE PROVISION OF TECHNICAL AND OPERATIVE SERVICES

Annex C. Technical aspects

 

Table 2

 

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*] [*]   [*] [*] [*]
[*] [*] [*]   [*] [*] [*] [*] [*] [*]   [*] [*] [*] [*]   [*] [*] [*] [*]   [*]
[*] [*] [*]   [*] [*] [*] [*]   [*] [*] [*] [*]   [*] [*] [*] [*]   [*] [*] [*]
[*]   [*] [*] [*] [*]   [*] [*] [*] [*]  

 

[*]

 

Table 3

 

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 

[*]

 

18 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA,
S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE SUPPLY OF OPERATION AND TECHNICAL
SERVICES THROUGH A COMPREHENSIVE
TECHNOLOGICAL PLATFORM

 

 

 

 

 

Annex D: Economic Terms and Conditions

 

 

 

 

 

1st November 2013

 

19 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

1.Object and Scope of the Annex

 

This document defines the economic terms and conditions that apply to the
Contract signed by VEE and ELEPHANT TALK for the supply of operation and
technical services, of which this Annex forms a part, and which comprise the
following:

 

·General economic terms and conditions

 

·Prices for the rendering of services

 

·Penalties for non-fulfillment of the service level (SLA)

 

·Invoicing and payment terms and conditions

 

·Fiscal clause

 

2.General Economic Terms and Conditions

 

In accordance with the conditions laid down in the Main Body of the Contract:

 

a.VEE undertakes to pay the amounts that correspond for the rendering of
services in accordance with the invoiceable concepts and discounts defined in
section 3 of this Annex (“Prices for the Rendering of Services”).

 

b.The possibility of applying any other price or consideration other than those
contemplated in section 3 of this Annex is expressly excluded, except in the
case of a prior agreement between the Parties.

 

c.The Parties undertake to review the valid price and discount amounts on an
annual basis, in accordance with the principles established in section 3.

 

d.In the event of non-fulfillment by ELEPHANT TALK of the service levels (SLA,
Service Level Agreement) specified in the Contract’s Main Body and Annexes, the
penalties described in section 4 of this Annex “Penalties for Non-fulfillment of
the Service Level (SLA)”) shall apply.

 

e.Invoicing and payment of the amounts due shall be made in accordance with the
provisions of section 5 of this Annex “Invoicing and Payment Terms and
Conditions”.

 

20 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.Prices and Discounts for the Rending of Services

 

3.1List of billable Concepts, Prices and Discounts

 

In accordance with the Contract’s provisions, for all the services included
within its scope, the following concepts are established:

 

1.Virtual Mobile Operators management

2.Special projects

3.Special operations

4.Other services outsourced or delegated by VEE to ELEPHANT TALK

 

Each one of these concepts is defined in detail in the following sub-sections:

 

3.2Virtual Mobile Operator Management

 

3.2.1Definitions and General Terms and Conditions

 

3.2.1.1Implantation of a New Virtual Mobile Operator

 

Before the implantation of a new Virtual Mobile Operator, VEE and ELEPHANT TALK
must agree to:

 

·An Implantation Project Plan that clearly specifies the project’s scope in
terms of available functionality, detailed work plan and implantation time
schedule, in accordance with what is specified in Annex E.

 

·The VMO Model under which implantation and subsequent exploitation are to be
carried out and which shall determine the prices to be applied:

 

a.“Complete” Model

b.“Minimum” Model

c.“Minimum” Model for MVNO migrated to VEE from any company pertaining to the
VODAFONE Group to VEE

d.M2M “complete solution” MVNO Model

e.M2M “minimum solution” MVNO Model

f.Small size ([*]) for "complete" solution MVNO Model

g.Small size ([*]) for "minimal" solution MVNO Model

h.Special Models (other models not detailed above, large-size VMO and customized
projects)

 

21 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

Once the foregoing points have been agreed, VEE will request ELEPHANT TALK in a
written and provable way, the beginning of the execution of the project plan
approved by both parties. The beginning of the execution will mark the moment of
accrual of the [*] of the VMO implantation fee that corresponds according to the
model of VMO. The accrual of the [*] remaining of the VMO implementation fee
will occur after the effective date of the Ready For Service (RFS), which will
take place when there are no incidents related to the implantation unsettled by
ELEPHANT TALK, and when all the functionality defined in the specification
document is ready the exploitation by the VMO, and so is accredited through an
act of acceptance Ready For Service (RFS) signed by VEE. Exceptionally, Ready
For Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
commercially acceptable, and as long as ELEPHANT commits a date for implantation
or remedy of them. In this case VEE will issue an act of acceptance of Ready for
Service (RFS) conditioned to the remedy of these incidents or pending functions
in the terms reflected in the Act.

 

Possible non-fulfillment of the implantation SLA (e.g. in the event of an
unjustified delay occurring in the planned RFS date attributable to ELEPHANT
TALK) shall involve the application of the corresponding penalties, as described
in section 4 of this Annex (“Penalties for Non-fulfillment of the Service Level
(SLA)”).

 

3.2.1.2Exploitation of a Virtual Mobile Operator

 

The RFS milestone also marks the official start-up of the support services to
the VMO and, consequently, the start of application of the active services’
monthly maintenance fees that may apply, in accordance with the VMO Model and
the operating conditions.

 

The monthly maintenance fees shall apply up to the date of the VMO’s final
de-registration, which marks the official end of the hired support services.

 

 

3.2.1.3Definition of “Active Service”

 

The monthly maintenance fee is invoiced per “active service” (SA) and is
expressed in euros per active service and month (€/SA month).

 

An “active service” is an IMSI / MSISDN duple provisioned in the platform’s HLR
and which is found in one of the statuses corresponding to a service that has
been sold to and is used by the end customer and which is still in condition to
be used by that customer. The exact list of the “statuses” deemed to be “active”
in the life cycle of a prepayment or post-payment mobile service is the
following:

 

·For prepaid services, he following lifecycle States: active, inactive, disabled
and frozen, are taken into account

·For postpaid services, the following lifecycle States: active and frozen, are
taken into account

 

22 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

The definition of the lifecycle and the meaning of each of the States is
attached as Appendix 1 to the present annex.

 

The number of active services in an invoicing period (SAAOP) shall be calculated
as [*]:

 

[*]

 

3.2.1.4Inactivity Rate

 

Any service (understood as an MSISDN-IMSI duple) provisioned in the HLR and
which is one of the statuses defined as non-active shall be deemed to be a
non-active service (SNAi).

 

At any given moment, a check must be made to ensure that all the services
(MSISDN-IMSI duples) provisioned in the HLR (SToti) shall be equal to the sum of
the active services (SAi) and non-active services (SNAi).

 

[*]

 

If the inactivity rate (TInac) of a VMO is less than [*] or the sum of the
number of non-active services of all the platform’s VMOs is kept below [*], then
[*] shall be generated for the inactive services.

 

[*]

 

In accordance with the foregoing, if the sum of the average number of excess
non-active services of all the platform’s VMOs for a calendar month does not
exceed [*].

 

If otherwise, that is, when:

 

[*]

 

For each VMO, the following amount shall be paid as excess inactivity:

 

[*]

 

Where: [*] is the [*] which is defined below in the second sub-section of each
VMO Model (3.2.2.2, 3.2.3.2, 3.2.4.2, 3.2.5.2, 3.2.6.2, 3.2.7.2, 3.2.8.2).

 

3.2.1.5Average Monthly Data Traffic

 

Certain Models can establish limits on the average monthly data traffic the
VMO’s active services carry out in the invoicing period.

 

[*]

 

23 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.2.2“Complete” Model

 

In this is Model for the implantation and exploitation of new VMOs, no type of
restriction relating to the operating or system support level, volume of active
services or range of services made available to the end customer, is defined,
with the sole exception that the average monthly data traffic of the VMO
(defined in section 3.2.1.5) may not exceed the value of [*] MB/SA∙month, to the
contrary as what happens with the others.

 

The detailed list of services included in this Model shall be included in
Annexes A (VMO end customer Services), B1 (Services for the VMO) and B2
(Services for VEE) and shall coincide with the definition of the “Full HW/SW
solution” Model.

 

3.2.2.1VMO Implantation Fee

 

The implantation fee in this Model is established at [*] €/VMO.

 

Once the foregoing points have been agreed, VEE will request ELEPHANT TALK in a
written and provable way, the beginning of the execution of the project plan
approved by both parties. The beginning of the execution will mark the moment of
accrual of the [*] of the VMO implantation fee that corresponds according to the
model of VMO. The accrual of the [*] remaining of the VMO implementation fee
will occur after the effective date of the Ready For Service (RFS), which will
take place when there are no incidents related to the implantation unsettled by
ELEPHANT TALK, and when all the functionality defined in the specification
document is ready the exploitation by the VMO, and so is accredited through an
act of acceptance Ready For Service (RFS) signed by VEE. Exceptionally, Ready
For Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
commercially acceptable, and as long as ELEPHANT commits a date for implantation
or remedy of them. In this case VEE will issue an act of acceptance of Ready for
Service (RFS) conditioned to the remedy of these incidents or pending functions
in the terms reflected in the Act.

 

24 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.2.2.2Monthly Active Service Maintenance Fee

 

The total general monthly active service maintenance fee (CMMTot) is calculated
by multiplying the period’s average number of active services (SAAOP) – as
defined in section 3.2.1.3 – by the monthly unit maintenance fee (CMM(SAAOP)):

 

CMMTot = SAAOP ∙CMM(SAAOP)

 

The monthly unit maintenance fee (CMM(SAEOP)) is calculated on the basis of the
average number of active services in the invoicing period (SAAOP), as
established in the following table:

 

SAAOP CMM(SAAOP) x < [*] [*] €/SA·month [*] £ x < [*] [*] €/SA·month [*] £ x <
[*] [*] €/SA·month [*] £ x < [*] [*] €/SA· month [*] £ x < [*] [*] €/SA· month
[*] £ x < [*] [*] €/SA· month [*] £ x < [*] [*] €/SA· month [*] £ x < [*] [*]
€/SA· month [*] £ x < [*] [*] €/SA· month [*] £ x < [*] [*] €/SA· month [*] £ x
< [*] [*] €/SA· month [*] £ x < [*] [*] €/SA· month x ³ [*] [*] €/SA· month

Table 1. Monthly Unit Maintenance Fee for the “Complete” Model

 

Example of application: in the case that a VMO under the "complete" model has an
average number of active services (SAAOP) of [*] in a given billing period,
ELEPHANT TALK will invoice VEE with the concept of monthly maintenance fee for
active services for that OMV, the following amount: [*].

 

25 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

In those cases in which the VMO’s average number of active services is equal to
or greater than an established limit ([*]) during more than [*] consecutive
invoicing periods, VEE may request an improvement in the maintenance prices
applicable to the excess services over and above the established limit, being
agreed by the parties a reduction revision of at least a [*] over the unitary
monthly fee of the last step.

 

The prices listed in the above table are valid if the average monthly traffic of
the OMV (defined in paragraph 3.2.1.4) is less than or equal to [*] MB/SA·month.

 

Where the average monthly traffic of the OMV (defined in paragraph 3.2.1.4) is
more than [*] MB/SA·month, the following increments over the previous table will
apply:

 

MB/month Incremental cost over SIM price (€) [*] – [*] [*] € [*] – [*] [*] € [*]
– [*]Gb [*] € > [*]Gb [*] €

 

[tpg63.jpg]

 

Figure 1. Monthly Unit Maintenance Fee for the “Complete” Model

 

26 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.2.2.3Other Monthly Fees

 

Only in the case of VMOs that contract the “generation of prepayment or
post-payment invoice / historic record of usage for the end customer” service, a
monthly fee of [*] €/month is defined for each active service that enjoys this
service in the invoicing period in question.

 

No other monthly maintenance fees shall be applied, except in the case of a
prior agreement between the Parties.

 

3.2.2.4Minimum Monthly Invoicing and Accrual of Monthly Fees

 

As from the RFS date and until the VMO’s de-registration date, the minimum
monthly amount of the sum of the regular fees in this Model is established at
[*] €/VMO∙month. In the case of incomplete months, this amount shall be
distributed proportionally by dividing the number of days of operation in the
month into the standard month’s duration in days (30 days).

 

This amount includes all the regular payments for the rendering of services that
may be established for the VMO.

 

The different monthly fees shall accrue on the last day of the invoicing period
in question.

 



27 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 

 

[tpg65.jpg]

 

Figure 2. Monthly Fee for “Complete” Model VMO based on the Number of Active
Services

 

So as to avoid zigzags, the Parties agree to apply linear interpolation between
the slope change points on the curve.

 

3.2.3“Minimum” Model

 

This Model is similar to the previous one (“Complete” Model), with the sole
difference being that the VMO, instead of [*], shall only have an [*] to access
the functionality at its disposal, as specified in the following paragraph. As
in the “Complete” Model, the average monthly data traffic of the VMO (as per the
formula established in section 3.2.1.5) may not exceed the value of [*]
MB/month.

 

The detailed list of services included in this Model shall be included in
Annexes A (VMO end customer Services), B1 (Services for the VMO) and B2
(Services for VEE) and shall coincide with the definition of the [*].

 

3.2.3.1VMO Implantation Fee

 

The implantation fee in this Model is established at [*] €/VMO.

 

28 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

Once the foregoing points have been agreed, VEE will request ELEPHANT TALK in a
written and provable way, the beginning of the execution of the project plan
approved by both parties. The beginning of the execution will mark the moment of
accrual of the [*] of the VMO implantation fee that corresponds according to the
model of VMO. The accrual of the [*] remaining of the VMO implementation fee
will occur after the effective date of the Ready For Service (RFS), which will
take place when there are no incidents related to the implantation unsettled by
ELEPHANT TALK, and when all the functionality defined in the specification
document is ready the exploitation by the VMO, and so is accredited through an
act of acceptance Ready For Service (RFS) signed by VEE. Exceptionally, Ready
For Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
commercially acceptable, and as long as ELEPHANT commits a date for implantation
or remedy of them. In this case VEE will issue an act of acceptance of Ready for
Service (RFS) conditioned to the remedy of these incidents or pending functions
in the terms reflected in the Act.

 

3.2.3.2Active Service Monthly Maintenance Fee

 

The total general monthly active service maintenance fee (CMMTot) is calculated
by multiplying the period’s average number of active services (SAAOP) – as
defined in section 3.2.1.3 – by the monthly unit maintenance fee (CMM(SAAOP)):

 

CMMTot = SAAOP ∙CMM(SAAOP)

 

The monthly unit maintenance fee (CMM(SAEOP)) is calculated on the basis of the
average number of active services in the invoicing period (SAAOP), as
established in the following table:

 

SAAOP CMM(SAAOP) x < [*] [*] €/SA·mes [*]£ x < [*] [*] €/SA·mes [*]£ x < [*] [*]
€/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*]
€/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*]
€/SA·mes [*]£ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*]
€/SA·mes x ³ [*] [*] €/SA·mes

 

Table 2. Monthly Unit Maintenance Fee for the “Minimum” Model

 

29 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

Example of application: in the case that a VMO under the "minimum" model has an
average number of active services (SAAOP) of [*] in a given billing period,
ELEPHANT TALK will invoice VEE with the concept of monthly maintenance fee for
active services for that OMV, the following amount: [*].

 

 

In those cases in which the VMO’s average number of active services is equal to
or greater than an established limit ([*]) during more than [*] consecutive
invoicing periods, VEE may request an improvement in the maintenance prices
applicable to the excess services over and above the established limit, being
agreed by the parties a reduction revision of at least a [*] over the unitary
monthly fee of the last step..

 

The prices listed in the above table are valid if the average monthly traffic of
the OMV (defined in paragraph 3.2.1.4) is less than or equal to [*] MB/SA•month.

 

Where the average monthly traffic of the OMV (defined in paragraph 3.2.1.4) is
more than [*] MB/SA•month, the following increments over the previous table will
apply:

 

[tpg67.jpg]

 

Figure 3. Monthly Unit Maintenance Fee for the “Minimum” Model

 

30 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.2.3.3Other Monthly Fees

 

Only in the case of VMOs that contract the “generation of prepayment or
post-payment invoice / historic record of usage for the end customer” service, a
monthly fee of [*] €/month is defined for each active service that enjoys this
service in the invoicing period in question.

 

No other monthly maintenance fees shall be applied, except in the case of a
prior agreement between the Parties.

 

3.2.3.4Minimum Monthly Invoicing

 

As from the RFS date and until the VMO’s de-registration date, the minimum
monthly amount of the sum of the regular fees in this Model is established at
[*] €/VMO∙month. In the case of incomplete months, this amount shall be
distributed proportionally by dividing the number of days of operation in the
month into the standard month’s duration in days (30 days).

 

This amount includes all the regular payments for the rendering of services that
may be established for the VMO.

 

The different monthly fees shall accrue on the last day of the invoicing period
in question.

 



31 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 

 

[tpg69.jpg]

 

Figure 4. Monthly Fee for “Minimum” Model VMO based on the Number of Active
Services

 

So as to avoid zigzags, the Parties agree to apply linear interpolation between
the slope change points on the curve.

 

3.2.4“Minimum” Model for VMO migrated to VEE from any Company pertaining to the
VEE Group

 

This Model makes available to the VMO a level of functionality and support
similar to the previous one (“Minimum” Model) but it only applies to the VMOs
migrated to VEE from any company belonging to the VEE Group. As in the “Minimum”
Model, the average monthly data traffic of the VMO (defined in section 3.2.1.5)
may not exceed the value of [*] MB/month.

 

The detailed list of services included in this Model is identical to that of the
standard VMO “Minimum” Model defined in the preceding section.

 

3.2.4.1VMO Implantation Fee

 

The implantation fee in this Model is established at [*] €/VMO.

 

32 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

Once the foregoing points have been agreed, VEE will request ELEPHANT TALK in a
written and provable way, the beginning of the execution of the project plan
approved by both parties. The beginning of the execution will mark the moment of
accrual of the [*] of the VMO implantation fee that corresponds according to the
model of VMO. The accrual of the [*] remaining of the VMO implementation fee
will occur after the effective date of the Ready For Service (RFS), which will
take place when there are no incidents related to the implantation unsettled by
ELEPHANT TALK, and when all the functionality defined in the specification
document is ready the exploitation by the VMO, and so is accredited through an
act of acceptance Ready For Service (RFS) signed by VEE. Exceptionally, Ready
for Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
commercially acceptable, and as long as ELEPHANT commits a date for implantation
or remedy of them. In this case VEE will issue an act of acceptance of Ready for
Service (RFS) conditioned to the remedy of these incidents or pending functions
in the terms reflected in the Act.

 

3.2.4.2Monthly Active Service Maintenance Fee

 

The total general monthly active service maintenance fee (CMMTot) is calculated
by multiplying the period’s average number of active services (SAAOP) – as
defined in section 3.2.1.3 – by the monthly unit maintenance fee (CMM(SAAOP)):

 

CMMTot = SAAOP ∙CMM(SAAOP)

 

The monthly unit maintenance fee (CMM(SAEOP)) is established as a single value
of [*] €/SA month.

 

In those cases in which the VMO’s average number of active services is equal to
or greater than an established limit ([*]) during more than three consecutive
invoicing periods, VEE may request an improvement in the maintenance prices
applicable to the excess services over and above the established limit.

 

To the date of signature of the present annex, three MVNO's, have been migrated,
being applicable the following prices for each of them, provided that the
average monthly traffic of the OMV (defined in paragraph 3.2.1.4) does not
exceed the value of [*] MB/month, and that service levels and that the major
monthly service indicators (KPIs) listed in Annex C to this agreement are
fulfilled and ELEPHANT TALK accredits its compliance in an irrefutable manner
with VEE sharing the agreed information agreed monthly between the parties in
due time and form:

 

·EROSKI: the unitary monthly maintenance fee (CMM (SAAOP) is set to a unique
value of [*] €/ SA•month.

 

·LEBARA: the unitary monthly maintenance fee (CMM (SAAOP) is set as follows,
based on the average number of inbound and outbound minutes completed by each
SAAOP:

 

33 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

Average (inbound and outbound) minutes  carried by each  SAAOP Incremental cost
over the SIM price (€) < [*] minutes [*] € [*] – [*] minutes [*] € [*] – [*]
minutes [*] € [*] – [*] minutes [*] € [*] – [*] minutes [*] €

 

Table 3.-Unitary monthly maintenance fee for LEBARA.

 

·HITS: the unitary monthly maintenance fee (CMM (SAAOP) is set to a unique value
of [*] €/ SA•month.

 

Where the average monthly traffic of the OMV (defined in paragraph 3.2.1.4) is
more than [*] MB/SA·month, apply the following increases on prices defined for
each migrated MVNO models:

 

MB/month Incremental cost over the SIM price (€) [*] - [*] [*] € [*] – [*] [*] €
[*] – [*]Gb [*] € > [*]Gb [*] €

 

Table 4.- Incremental cost over the SIM price (€) by data usage.

 

3.2.4.3Other Monthly Fees

 

Only in the case of VMOs that contract the “generation of prepayment or
post-payment invoice / historic record of usage for the end customer” service, a
monthly fee of [*] €/month is defined for each active service that enjoys this
service in the invoicing period in question.

 

No other monthly maintenance fees shall be applied, except in the case of a
prior agreement between the Parties.

 

3.2.4.4Minimum Monthly Invoicing and Accrual of Monthly Fees

 

This Model does not establish a minimum monthly amount for the monthly
maintenance payments that may be established for the VMO.

 

34 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

The different monthly fees shall accrue on the last date of the invoicing period
in question.

 

3.2.5M2M complete solution VMO Model

 

This Model is equivalent to the “Complete” Model but with two additional
restrictions:

 

·The VMO’s end customer may not make use of voice or video-call services

·The VMO’s end customer may not make use of voice services

·The VMO’s end customer may not make use of SMS services

·The average monthly data traffic of the VMO (defined in section 3.2.1.5) may
not exceed the value of [*] MB/month

 

Where the monthly average data usage is exceeded in a given month, the price of
the corresponding model shall apply on the SIMs that exceeds the average values.

 

When there is Voice or SMS usage expected, the parties will analyze the model
prior agreement, and the price will be between the one reflected in section
3.2.5 (minimum price) and 3.2.2. (Maximum price).

 

In all other aspects, the detailed list of services included in this Model shall
coincide with that of the “Complete” Model.

 

3.2.5.1VMO Implantation Fee

 

The implantation fee in this Model is established at [*] €/VMO.

 

Once the foregoing points have been agreed, VEE will request ELEPHANT TALK in a
written and provable way, the beginning of the execution of the project plan
approved by both parties. The beginning of the execution will mark the moment of
accrual of the [*] of the VMO implantation fee that corresponds according to the
model of VMO. The accrual of the [*] remaining of the VMO implementation fee
will occur after the effective date of the Ready For Service (RFS), which will
take place when there are no incidents related to the implantation unsettled by
ELEPHANT TALK, and when all the functionality defined in the specification
document is ready the exploitation by the VMO, and so is accredited through an
act of acceptance Ready For Service (RFS) signed by VEE. Exceptionally, Ready
for Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
commercially acceptable, and as long as ELEPHANT commits a date for implantation
or remedy of them. In this case VEE will issue an act of acceptance of Ready for
Service (RFS) conditioned to the remedy of these incidents or pending functions
in the terms reflected in the Act.

 

35 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.2.5.2Monthly Active Service Maintenance Fee

 

The total general monthly active service maintenance fee (CMMTot) is calculated
by multiplying the period’s average number of active services (SAAOP) – as
defined in section 3.2.1.3 – by the monthly unit maintenance fee (CMM(SAAOP)):

 

CMMTot = SAAOP ∙CMM(SAAOP)

 

The monthly unit maintenance fee (CMM(SAEOP)) is calculated on the basis of the
average number of active services in the invoicing period (SAAOP), as
established in the following table:

 

SAAOP CMM(SAAOP) x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*]£ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes x ³ [*] [*] €/SA·mes

 

Table 5. Monthly Unit Maintenance Fee for the “Minimum” Model

 

Example of application: in the case that a VMO under the M”M "complete" model
has an average number of active services (SAAOP) of [*] in a given billing
period, ELEPHANT TALK will invoice VEE with the concept of monthly maintenance
fee for active services for that OMV, the following amount: [*].

 

In those cases in which the VMO’s average number of active services is equal to
or greater than an established limit ([*]) during more than three consecutive
invoicing periods, VEE may request an improvement in the maintenance prices
applicable to the excess services over and above the established limit.

 



36 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 





 

[image_011.jpg] 

  

Figure 5. Monthly Unit Maintenance Fee for the M2M Model

 

3.2.5.3Other Monthly Fees

 

Only in the case of VMOs that contract the “generation of prepayment or
post-payment invoice / historic record of usage for the end customer” service, a
monthly fee of [*] €/month is defined for each active service that enjoys this
service in the invoicing period in question.

 

No other monthly maintenance fees shall be applied, except in the case of a
prior agreement between the Parties.

 

3.2.5.4Minimum Monthly Invoicing

 

As from the RFS date and until the VMO’s de-registration date, the minimum
monthly amount of the sum of the regular fees in this Model is established at
[*] €/VMO∙month. In the case of incomplete months, this amount shall be
distributed proportionally by dividing the number of days of operation in the
month into the standard month’s duration in days (30 days).

 

This amount includes all the regular payments for the rendering of services that
may be established for the VMO.

 

37 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

The different monthly fees shall accrue on the last day of the invoicing period
in question.

 

[tpg75.jpg]

 

Figure 6. Monthly Fee for the “Minimum” Model VMO based on the Number of Active
Services

 

So as to avoid zigzags, the Parties agree to apply linear interpolation between
the slope change points on the curve.

 

3.2.6M2M minimum solution VMO Model

 

This Model is equivalent to the “minimum” Model but with two additional
restrictions:

 

·The VMO’s end customer may not make use of voice or video-call services

·The VMO’s end customer may not make use of voice services

·The VMO’s end customer may not make use of SMS services

·The average monthly data traffic of the VMO (defined in section 3.2.1.5) may
not exceed the value of [*] MB/month

 

Where the monthly average data usage is exceeded in a given month, the price of
the corresponding model shall apply on the SIMs that exceeds the average values.

 



38 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

When there is Voice or SMS usage expected, the parties will analyze the model
prior agreement, and the price will be between the one reflected in section
3.2.5 (minimum price) and 3.2.2. (Maximum price).

 

In all other aspects, the detailed list of services included in this Model shall
coincide with that of the “Minimum” Model.

 

3.2.6.1VMO Implantation Fee

 

The implantation fee in this Model is established at [*] €/VMO.

 

Once the foregoing points have been agreed, VEE will request ELEPHANT TALK in a
written and provable way, the beginning of the execution of the project plan
approved by both parties. The beginning of the execution will mark the moment of
accrual of the [*] of the VMO implantation fee that corresponds according to the
model of VMO. The accrual of the [*] remaining of the VMO implementation fee
will occur after the effective date of the Ready For Service (RFS), which will
take place when there are no incidents related to the implantation unsettled by
ELEPHANT TALK, and when all the functionality defined in the specification
document is ready the exploitation by the VMO, and so is accredited through an
act of acceptance Ready For Service (RFS) signed by VEE. Exceptionally, Ready
for Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
commercially acceptable, and as long as ELEPHANT commits a date for implantation
or remedy of them. In this case VEE will issue an act of acceptance of Ready for
Service (RFS) conditioned to the remedy of these incidents or pending functions
in the terms reflected in the Act.

 

3.2.6.2Monthly Active Service Maintenance Fee

 

The total general monthly active service maintenance fee (CMMTot) is calculated
by multiplying the period’s average number of active services (SAAOP) – as
defined in section 3.2.1.3 – by the monthly unit maintenance fee (CMM(SAAOP)):

 

CMMTot = SAAOP ∙CMM(SAAOP)

 

The monthly unit maintenance fee (CMM(SAEOP)) is calculated on the basis of the
average number of active services in the invoicing period (SAAOP), as
established in the following table:

 

39 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

SAAOP CMM(SAAOP) x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes

 

Table 6. Monthly Unit Maintenance Fee for the “Minimum” Model

 

Example of application: in the case that a VMO under the M2M "minimum" solution
model has an average number of active services (SAAOP) of [*] in a given billing
period, ELEPHANT TALK will invoice VEE with the concept of monthly maintenance
fee for active services for that OMV, the following amount: [*].

 

In those cases in which the VMO’s average number of active services is equal to
or greater than an established limit ([*]) during more than three consecutive
invoicing periods, VEE may request an improvement in the maintenance prices
applicable to the excess services over and above the established limit.

 

3.2.6.3Other Monthly Fees

 

Only in the case of VMOs that contract the “generation of prepayment or
post-payment invoice / historic record of usage for the end customer” service, a
monthly fee of [*]€/month is defined for each active service that enjoys this
service in the invoicing period in question.

 

No other monthly maintenance fees shall be applied, except in the case of a
prior agreement between the Parties.

 

3.2.6.4Minimum Monthly Invoicing

 

As from the RFS date and until the VMO’s de-registration date, the minimum
monthly amount of the sum of the regular fees in this Model is established at
[*] €/VMO∙month. In the case of incomplete months, this amount shall be
distributed proportionally by dividing the number of days of operation in the
month into the standard month’s duration in days (30 days).

 

This amount includes all the regular payments for the rendering of services that
may be established for the VMO.

 

The different monthly fees shall accrue on the last day of the invoicing period
in question.

 

40 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.2.7Small size “complete solution” VMO Model

 

They will be considered as "small size" OMV's those VMO whose three-year
business plan does not provide for a number of active services exceeding [*].
The detailed list of services included in this model will match the “Complete”
model, but with a lower level of customization.

 

The parties will study and agree, case-by-case and in good faith, the best
economic model for this model.

 

3.2.8Small size “minimum solution” VMO Model

 

They will be considered as "small size" OMV's those VMO whose three-year
business plan does not provide for a number of active services exceeding [*].
The detailed list of services included in this model will match the “Minimum”
model, but with a lower level of customization.

 

The parties will study and agree, case-by-case and in good faith, the best
economic model for this model.

 

3.2.9Special models

 

3.2.9.1“Large-Size” VMO

 

“Large-size” VMOs shall be deemed to be those whose long-term business plan
envisages a number of active services in excess of [*] (or [*] in the case of
type M2M VMOs). VEE shall be able to request from ELEPHANT TALK special
conditions for this type of VMO under the following general assumptions:

 

·Greater level of personalization

·Greater level of minimum monthly invoicing

·Lower monthly unit maintenance fees

 

3.2.9.2“Customized” VMO Models

 

In the case of VMOs whose features or needs do not adequately meet any of the
foregoing models, VEE shall be able to request a customized offer. In the case
of models that can be defined as a hybrid of several of the reference models,
the quoted economic terms and conditions must be constructed in accordance with
those defined for such reference models (applying qualitative criteria for their
interpolation, extrapolation or analogy, as applicable).

 



41 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.3.Reference prices for the extension of the solution to new Vodafone Group
OpCos and/or extension to new countries

 

In the case that VEE extends the solution for the provision of technical and
operational services to one or more companies of the Vodafone Group and/or
extends the solution to another country, and based on the premise that possible
extensions are done within the framework of this Contract, a discount in the
reference prices for each of the chargeable concepts will apply as follows:

 

3.3.1VMO Implantation Fee

 

Implementation fee will be set depending on the applicable OMV model. No
different price than the one defined for each of the possible models included in
paragraph 3.2. of the present Annex will be applied.

 

Example of application: If VEE extends the solution for the provision of
technical and operational services to OpCo 1 of the Vodafone Group, and the OMV
model to launch is under the full model, as defined in paragraph 3.2.2. of the
present Annex, the implantation fee would be € [*], as defined in paragraph
3.2.2.1. of the present Annex.

 

Once the foregoing points have been agreed, VEE will request ELEPHANT TALK in a
written and provable way, the beginning of the execution of the project plan
approved by both parties. The beginning of the execution will mark the moment of
accrual of the [*] of the VMO implantation fee that corresponds according to the
model of VMO. The accrual of the [*] remaining of the VMO implementation fee
will occur after the effective date of the Ready For Service (RFS), which will
take place when there are no incidents related to the implantation unsettled by
ELEPHANT TALK, and when all the functionality defined in the specification
document is ready the exploitation by the VMO, and so is accredited through an
act of acceptance Ready For Service (RFS) signed by VEE. Exceptionally, Ready
For Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
commercially acceptable, and as long as ELEPHANT commits a date for implantation
or remedy of them. In this case VEE will issue an act of acceptance of Ready for
Service (RFS) conditioned to the remedy of these incidents or pending functions
in the terms reflected in the Act.

 

42 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

In addition, the parties agree that, if the number of lines expected in the
Business Plan for a particular country is less than [*] lines, ELEPHANT TALK may
increase the cited implementation fee to VEE in an amount that will be studied
case by case and negotiated and agreed by the parties in good faith.

 

3.3.2Active Service Monthly Maintenance Fee

 

Active services monthly maintenance fee will be calculated and set depending on
the applicable MVO model, taking into account the following premises:

 

·[*]

 

Example of application: If VEE extends the solution for the provision of
technical and operational services to [*], and the OMV model to launch is under
the minimum model, as defined in paragraph 3.2.3. of the present Annex, the
monthly active service maintenance fee would be calculated with the mechanism
described in paragraph 3.2.3.2 of the present Annex and according with the
following table:

 

SAAOP CMM(SAAOP) x < [*] [*] €/SA·mes [* ]£ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes x ³ [*] [*] €/SA·mes

 

Table 7-monthly unit maintenance fee for the "minimum" model including the [*].

 

43 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

·[*]

 

Example of application: If VEE extends the solution for the provision of
technical and operational services to [*], and the OMV model to launch is under
the minimum model, as defined in paragraph 3.2.3. of the present Annex, the
monthly active service maintenance fee would be calculated with the mechanism
described in paragraph 3.2.3.2 of the present Annex and according with the
following table:

 

SAAOP CMM(SAAOP) x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes x ³ [*] [*] €/SA·mes

 

Table 8-monthly unit maintenance fee for the "minimum" model including the [*].

 

44 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

·[*]

 

Example of application: If VEE extends the solution for the provision of
technical and operational services to [*], and the OMV model to launch is under
the minimum model, as defined in paragraph 3.2.3. of the present Annex, the
monthly active service maintenance fee would be calculated with the mechanism
described in paragraph 3.2.3.2 of the present Annex and according with the
following table:

 

SAAOP CMM(SAAOP) x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*] [*] €/SA·mes [*] £ x < [*]
[*] €/SA·mes x ³ [*] [*] €/SA·mes

 

Table 9-monthly unit maintenance fee for the "minimum" model including the [*].

 

3.4Special Projects

 

Based on the procedure which regulates the preparation of special projects for
the development of a new functionality, at the request of VEE or its customers
and providers, in accordance with what is established in Annex E, ELEPHANT TALK
shall invoice the following concepts:

 

§Project Execution: Designed to cover the costs of the project’s development
testing, documentation and implementation of the project. Once the foregoing
points have been agreed, VEE will request ELEPHANT TALK in a written and
provable way, the beginning of the execution of the project plan approved by
both parties. The accrual of the cost of the project will occur after the
effective date of the Ready For Service (RFS), which will take place when there
are no incidents related to the implantation and unsettled by ELEPHANT TALK, and
when all the functionality defined in the specification document is ready for
commercial exploitation, and thus is credited in an irrefutable manner by
ELEPHANT TALK. Exceptionally, Ready For Service (RFS) may be authorized by VEE
when it understands that the unavailability of functionality or outstanding
incidents should be considered commercially acceptable and where ELEPHANT
compromises a date for implantation or correction thereof, unless the parties
have agreed a different payment mechanism during the project.

 

45 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

§Recurring Maintenance or Use of Service Fees: In the event that the project
requires the payment of recurring fees for maintenance or use of the service,
these fees shall be grouped together as additional fees to the other recurring
fees of the VMO or of VEE. Their accrual shall be similar to that of all other
recurring fees. These recurring fees must be specified in the document
responding to the feasibility study and must have been expressly accepted by
VEE. In any case, they will begin to apply from the date of RFS. In the case of
incomplete months, such amount will be prorated by dividing the number of days
of operation of the month between the duration in days of the month type (30
days). The monthly recurring fee is accrued the last day of the billing period.
.

 

3.5Special Operations

 

Based on the procedure that regulates the execution of special operations, at
the request of VEE or its customers and in accordance with what is described in
Annex E, ELEPHANT TALK shall invoice the following concepts:

 

§Project Execution: Designed to cover the costs of the project’s development,
testing documentation and implementation of the project. VEE will request
ELEPHANT TALK in a written and provable way, the beginning of the execution of
the project plan approved by both parties. The beginning of the execution will
mark the moment of accrual of the [*] of the project execution cost that
corresponds according to the offer agreed by the parties. The accrual of the [*]
of the project execution cost will occur after the effective date of the Ready
For Service (RFS), which will take place when there are no incidents related to
the implantation unsettled by ELEPHANT TALK, and when all the functionality
defined in the specification document is ready the exploitation, and so is
accredited by ELEPHANT TALK in a irrefutable way. Exceptionally, Ready For
Service (RFS) may be authorized by VEE when it understands that the
unavailability of functionality or outstanding incidents are considered
acceptable, and as long as ELEPHANT commits a date for implantation or remedy of
them. In this case VEE will issue an act of acceptance of the works conditioned
to the remedy of these incidents or pending functions in the terms reflected in
the Act.

 

§Recurring Maintenance or Use of Service Fees: In the event that the task
requires the payment of recurring fees for maintenance or use of the service,
these fees shall be grouped together as additional fees in to the other
recurring fees of the VMO or of VEE. Their accrual shall be similar to that of
all other recurring fees. These recurring fees must be specified in the document
responding to the feasibility study and must have been expressly accepted by
VEE. In the case of incomplete months, such amount will be prorated by dividing
the number of days of operation of the month between the duration in days of the
month type (30 days). The monthly recurring fee is accrued the last day of the
billing period. .

 



46 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

3.6Other Services Outsourced or Delegated by VEE to ELEPHANT TALK

 

This section defines the economic terms and conditions applicable to services to
be rendered by third parties that, although provided for in the Contract, have
been identified as not covered by the foregoing invoiceable concepts and the
rendering of which has been requested by VEE and agreed by both Parties. These
services include, inter alia:

 

·[*]

 

·[*]

 

·[*]

 

·[*]

 

ELEPHANT TALK shall transfer these costs to VEE in full, raised by a maximum
percentage of 5% to cover management charges, except in the case of a prior
agreement between the Parties. These costs shall accrue to VEE on the payment
date of ELEPHANT TALK to the third parties in each one of the services.

 

VEE shall be able to audit the real cost of the third-party services supported
by ELEPHANT TALK in order to check the correct application of the invoicing
terms and conditions defined in this section.

 

3.7[*]

 

As established in the Main Body of the Contract, [*]. For this, the Parties
shall order the implementation of a process for their updating by an independent
entity. Alternatively, the Parties may mutually define a different updating
process.

 

47 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

4.Penalties for Non-Fulfillment of the Service Level (SLA)

 

4.1General Principles

 

The Parties agree to establish a system of compensations for the case of
non-fulfillment of the agreed service levels, which are specified in Annexes A,
B1, B2, C and E.

 

These compensations are additional to the penalties provided for in the Main
Body of the Contract.

 

4.2Services to End Customer

 

In the event of critical incidents affecting the end customer’s service, the
cause of which is attributable to the operations and/or resources under the
responsibility of ELEPHANT TALK, VEE shall be able to claim from ELEPHANT TALK
compensation that is proportional to the affected income, in accordance with the
following formula:

 

[*]

 

In the event that the cause’s responsibility is shared by VEE and ELEPHANT TALK,
the Parties shall establish a quantitive distribution of such responsibility
based on the conclusions of the incident analysis report. The compensation
requested by VEE from ELEPHANT TALK shall be calculated by applying the
attribution percentage obtained from the preceding formula.

 

4.3Implantation of New Virtual Mobile Operators

 

In the case of non-fulfillment of the date agreed for the start of the service’s
acceptance tests (UAT) in the VMO’s implantation plan for causes entirely
attributable to ELEPHANT TALK, VEE shall be able to claim compensation
proportional to the connection fee. The Parties agree to a penalty equivalent to
[*] of the VMO’s connection fee for [*] in respect of the plan, with a maximum
of [*] of the connection fee or [*] of the affected VMO’s monthly fees
(whichever is greater).

 

4.4Development of New Services, Special Projects and Special Operations

 

In the case of non-fulfillment of the main milestones committed to in the
project plan included in the feasibility study submitted by ELEPHANT TALK (start
of the project’s acceptance tests, project RFS, the special operation’s
termination) for causes entirely attributable to ELEPHANT TALK, VEE shall be
able to claim compensation proportional to the quoted service’s amount (as
indicated in the feasibility study). The Parties agree to a penalty equivalent
to the maximum of [*] of the VMO’s connection fee for [*] in respect of the plan
or [*] of the project’s execution cost.

 

48 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

5.Invoicing and Payment Terms and Conditions

 

5.1Ordinary Invoices for the Rendering of Services

 

ELEPHANT TALK shall issue an ordinary invoice on a monthly basis. The invoice
shall be issued as from the first working day of each month and shall include
all the services that have accrued in the previous calendar month. In principle,
it shall comprise the following sections:

 

·For each VMO in operation (from the RFS date and up to its de-registration):

 

a.Initial connection fee: Only for the VMOs whose RFS has occurred in the
preceding month

b.Regular fees for the rendering of services accrued in the preceding month

c.Special projects carried out for the VMO and accrued in the preceding month

d.Special operations carried out for the VMO and accrued in the preceding month

e.Services outsourced or delegated to third parties and accrued in the preceding
month

 

·Other charges of a general nature:

 

a.Special projects of a general type and accrued in the preceding month

b.Special operations of a general type and accrued in the preceding month

 

In addition to the invoice summary, ELEPHANT TALK shall generate a detailed
invoice in electronic format, the format of which is to be agreed by the Parties
prior to the first ordinary invoice’s issue. The detailed invoice shall contain
all the necessary information for identifying the invoiced services and
reconstructing the calculation of each item’s amounts.

 

49 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

5.2Procedure for period purchase order processing for the issuing of ordinary
services invoices

 

To improve operating procedures associated with payments, purchase orders may be
placed to ELEPHANT TALK for periods of [*], counting from the date of entry into
force of the new SLAs framework defined in Annex C - technical of the present
Contract, and set on November 1, 2013.

 

Such purchase orders shall include the corresponding billable concepts as
described in section 5.1. of the present Annex, except any other general
charges, described in section 5.1. of the present Annex.

 

This agreement shall not affect the due date of the invoice, to be produced in
the month that corresponds (for example, if it is agreed the pre-issue of
ordinary invoices for the period between [*], in the month of [*], the invoice
relating to the activity of [*] will be due on the same date that it would if it
was issued in that month.

 

Additionally an operation procedure is agreed to regularize the possible
deviations between issued purchase orders and the services actually provided.
Therefore, each month (N), ELEPHANT TALK and VEE will review the services
effectively rendered in the current month and compare it against the purchase
order issued for it, agreeing, if appropriate, adjustments to apply on the
invoice for the following month, which may be made in favor of ELEPHANT TALK, in
the case that VEE’s estimation of the order of was lower than the services
actually rendered; or in favor of VEE, in case that the VEE’s estimation exceeds
the services actually provided. Also, the other general charges described in
paragraph 5.1 of the present annex, will be included in the same, as well as any
operation and/or special project made in the previous month.

 

In addition, the parties agree to issue, [*], a new order for a period of [*]
additional months.

 

Example of application:

 

·The parties agree in [*] to issue a purchase order for the following [*], i.e.
for the period comprised between [*].

 

·After the first [*], i.e. in [*], VEE will issue an additional order for [*],
comprising the period comprised between [*] inclusive.

 

The purchase order estimation will be done by VEE, in good faith and using the
realistic business forecast prepared by VEE, as a basis.

 

5.3[*] for provision of services

 

ELEPHANT TALK provides a commercial discount for provision of services, in the
following terms:

 

50 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

·[*] on the monthly fee for maintenance of active services to models defined in
sections 3.2.3.2."minimum Model "; 3.2.5.2 "Model for M2M MVNO solution",
3.2.6.2. "Model for M2M MVNO minimum solution ", 3.2.7.2. "OMV's small size
complete solution model " and 3.2.8.2. "OMV's small size complete solution model
".

 

·[*] for active services for model defined in paragraph 3.2.2.2. "complete
solution" model.

 

5.4Extraordinary Invoices for Execution of Special Projects or Special
Operations

 

Subject to an agreement between the Parties, ELEPHANT TALK shall be able to
issue extraordinary invoices in advance relating to the execution of special
projects or special operations that are unusual or of a particular scope.

 

5.5Execution of Penalties

 

In the case of non-fulfillment of the Service Level Agreement (SLA) involving
the payment of monetary penalties, these penalties shall be included as credits
in the subsequent ordinary monthly invoice.

 

5.6Payment Terms

 

The ordinary and extraordinary invoices for the rendering of services shall
mature at their term from the invoice’s issue date agreed by the parties .
Payment must be made by VEE on day [*] following the maturity date.

 

VEE shall use its best efforts to make available to ELEPHANT TALK access to the
“confirming” service through one of the financial institutions with which VEE
customarily works. Moreover, VEE accepts a [*] increase in the prices of this
Annex as assistance to offset the additional costs involved in extending payment
beyond [*] days after the invoice date. If such costs were to exceed the limit
of [*] or were to fall below [*], the Parties undertake to negotiate in good
faith the updating of the [*]% offsetting percentage.

 

51 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

5.7Payment Addresses

 

Payments relating to the Contract shall be made by means of a transfer to the
bank accounts notified by the Parties and located in Spain. The holder of each
account must coincide with each Party’s corporate person.

 

Within a minimum term of 7 calendar days prior to the date of issuance of the
invoice, each Party must notify the other of any change in the payment address
of the amounts to be settled, having the obligation of facilitating the details
of their bank accounts as per the Spanish Banking Association’s coding, in
respect of the last payment address.

 

6.Fiscal Clause

 

In connection with the invoicing carried out by ELEPHANT TALK, Value Added Tax
or similar tax corresponding to the pertinent jurisdiction, hereinafter, the
Tax, must be added to all the agreed prices.

 

If the Tax is applicable to any amount payable to ELEPHANT TALK, ELEPHANT TALK
shall present an invoice to VEE that must comply with all the requirements
established in the applicable legislation and that shall enable VEE to obtain,
as and when applicable, the deduction or return of the Tax through the
applicable deduction or return procedure (the “Fiscal Invoice”).

 

Upon receipt of the Fiscal Invoice, VEE shall pay the Tax corresponding to the
payment to ELEPHANT TALK at the rate in force.

 

Given the fact that ELEPHANT TALK provides services outside the European Union,
ELEPHANT TALK shall provide VEE with an explanation of the nature of the Tax,
the applied rate and any ways in which VEE can deduct this Tax.

 

In the event that ELEPHANT TALK incorrectly calculates the amount of Tax
chargeable to VEE, the invoice shall be corrected in the following manner:

 

·Where VEE paid in excess, ELEPHANT TALK shall reimburse this amount to the
company plus interest and any related charge and shall supply VEE with a correct
invoice or credit note for the amount of the excess payment made by the company;

 

·Where VEE paid less than the correct amount, the company shall pay the extra
amount to ELEPHANT TALK upon receipt of the correct invoice.

 

·Both payments shall be made in accordance with the provisions of Clause 5. So
as to avoid any doubts, VEE shall not accept the cost of any fines, interest or
other charges arising from the incorrect charging of the Tax.

 

52 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

Withholding applicable to the payment:

 

The Price shall be paid without applying any deductions or compensation except
when the applicable Law establishes otherwise. In those cases in which the
applicable Law imposes the obligation of making withholdings as a consequence of
the services rendered by ELEPHANT TALK, VEE shall withhold and pay the tax to
the corresponding Tax Office in the name and on behalf of ELEPHANT TALK. VEE
shall present to ELEPHANT TALK the pertinent certificate of withholdings, with
details of the amount deducted or withheld.

 

In the event of the existence of a Double Taxation Agreement, the tax
withholding rate or exemptions established in such Agreement shall be applied.
VEE shall only withhold and pay the reduced tax in the name and on behalf of
ELEPHANT TALK when the competent Tax Authorities of the provider’s country issue
an adequate tax address certificate in accordance with the terms and conditions
of the Double Taxation Agreement signed by ELEPHANT TALK and VEE and delivered
to the latter.

 

If VEE in good faith were to pay the Price to ELEPHANT TALK without applying the
established deduction or withholding and a subsequent audit or tax inspection
were to identify that a deduction or withholding ought to have been applied to
the amount due, ELEPHANT TALK shall be responsible for paying this deduction or
withholding within a 30-day term, at the request of VEE, to the pertinent
authority together with the corresponding sanctions and interests. VEE shall
present to ELEPHANT TALK all the documentation to which the foregoing section
refers.

 

ELEPHANT TALK declares and guarantees to VEE that its tax address is in
Switzerland and that it shall continue to keep its tax address in that country,
except when it notifies a change of tax address in writing thirty (30) days in
advance. In the event that ELEPHANT TALK were to change its tax address, it
shall immediately present all the documentation demanded by VEE demonstrating
its tax address in the territory. Should VEE not be informed of a change of tax
address by ELEPHANT TALK, the latter must compensate VEE for all the costs,
including but not being limited to the withholding of the tax at source,
sanctions and interests. The foregoing is the sole and exclusive recourse of VEE
in this type of situation.

 



53 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Annex D in duplicate and
for a single purpose on the date indicated ut supra.

 

Signed: Mr. José Paulo Da Silva Dourado Neves Signed: Mr. Mark Dirk Marin Nije
/s/ José Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije



For: VODAFONE ENABLER ESPAÑA, S.L. For: ELEPHANT TALK EUROPE HOLDING, BV

 

54 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV

FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES

Annex D: Economic Terms and Conditions

 



 

APÉNDICE 1: DEFINITION OF LIFE CYCLE

 

[tpg92.jpg]

 

55 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES Annex D: Economic Terms
and Conditions

 

APPENDIX 2: TRANSFORMATION PLAN COSTS

 

Projects Cost Monthly cost (if applicable)   [*] [*] [*]   [*] [*] [*]   [*]  
[*] [*] [*]   [*] [*] [*]   [*] [*] [*]   [*]   [*]   [*]   [*] [*] [*]   [*]  
[*] [*] [*]   [*] [*] [*]   [*] [*] [*]   [*] [*] [*]   [*] [*] [*]   [*] [*]
[*]   [*] [*] [*]   [*] [*] [*]   [*] [*] [*]  

 

56 de 152

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES Annex E: Capabilities and
Undertakings Relating to Project Management

 

Annex E: Capabilities and Undertakings Relating to
Project Management

 

57 de 152

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING
BV FOR THE SUPPLY OF OPERATION AND TECHNICAL SERVICES Annex F: Communications
and Office Contact List

 

Annex F: Communications and Official Contact List

 

58 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK COMMUNICATIONS
EUROPE HOLDING BV

FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES

Annex G: Data Protection

 

CONTRACT BETWEEN VEEVODAFONE ENABLER
ESPAÑA, S.L. AND ELEPHANT TALK
COMMUNICATIONS EUROPE HOLDING BV FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL
SERVICES

 

Annex G: Data Protection

 

1st November 2013

 

59 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK COMMUNICATIONS
EUROPE HOLDING BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex
G: Data Protection

 

ANNEX G

 

DATA PROTECTION

 

The provision of the services that is the object of this contract will require
the access to personal data which are of the responsibility of VEE. By ELEPHANT
TALK who will since now be considered Responsible of the Treatment.

 

As result of the above and under law 15/1999, of Personal data protection of
13th December (hereinafter LOPD), as well as in Royal Decree 1720/2007 of 21
December adopting Regulation development of the LOPD (hereinafter "RLOPD"),
ELEPHANT TALK undertakes to compliance the following clauses:

 

1. - Confidentiality.

 

ELEPHANT TALK is committed to keep the maximum reserve and secrecy on the
information to which it has had access or knowledge that is contained in any
file of which VEE is responsible, in special, that that contains personal data.
Confidential Information will be considered any data or own information of VEE
to which ELEPHANT TALK accedes as a result of the provision of the services
stated in Annex I of the present contract, as well as that to which had been
able to accede before the signature of the same. ELEPHANT TALK is committed not
to disclose this Confidential Information, neither totally, nor partly, as well
as not to publish it, nor put it to disposition of thirds, directly or through
third persons or companies, without the previous consent in writing of VEE.

 

The confidentiality obligations established in this clause will stand while the
relation between the parts lasts, as well as during five (5) more years after
the mentioned relation between VEE and ELEPHANT TALK is extinguished by any
cause

 

2. Personal data included in VEE files

 

1. Access to Personal data of VEE's responsibility does not have the
consideration of communication or transfer of data, but simple access by
ELEPHANT TALK to the same, access that is necessary for the execution of the
obligations of the present contract.

 

2. ELEPHANT TALK recognizes that the legislation on protection of personal data
(LOPD, arts. 197 and 278 of the Penal Code, and other regulations applicable)
sets a series of obligations in the processing of personal data and purpose
undertakes to:

 

·In General, to observe as many provisions, organizational and technical
measures that are necessary and execute all those necessary acts or simply
advisable to comply strictly to the obligations that correspond according to
current legislation and with good practices in the sector, as responsible for
the treatment of files of VEE’s responsibility.

 

60 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK COMMUNICATIONS
EUROPE HOLDING BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex
G: Data Protection

 

·Access to personal data contained in files VEE, responsibility only when
necessary for the object of the present contract services and only and
exclusively to fulfill the obligations contained in the present contract, always
in accordance with the instructions facilitated by VEE.

 

·Not give or communicate, in no case to third parties, the personal data
included in files responsibility of VEE to which it has access, even for
purposes of its conservation, as well as not to allow any type of access to them
by third parties.

 

·Ensure personal data are handled only by those employees whose intervention is
accurate for the contractual purpose.

 

·Destroy or return, at choice of VEE, personal data to which it has had access,
based on stipulations in category 5 (other obligations) of this Annex.

 

3. Both parties recognize the special importance that in the treatment of the
personal data included in files of VEE responsibility that can be accessed by
ELEPHANT TALK as a result of the services provided to VEE, is made with full
guarantees regarding safety, complying with applicable regulations.

 

Therefore, ELEPHANT TALK expressly undertakes to observe and take as many
necessary security measures to ensure confidentiality, secret and integrity of
personal data that it has access, as well as to take in future any security
measures that are required by laws and regulations intended to preserve secrecy,
confidentiality and integrity in the automated treatment of personal data.

 

To these effects, ELEPHANT TALK expressly states that has implemented the basic,
medium or high level, security measures, as the case is and the required
security level depending on the type of data that it accesses by virtue of the
provision of service in question, required by the RLOPD in its title VIII,
sections III and IV, articles 89-114. In addition, ELEPHANT TALK expressly,
states that corresponding security measures not only are deployed but they are
also contained in a Security Document, which is known and mandatory for all its
personnel, as established by the RLOPD in its title VIII, chapter II, art. 88. 

 

3. Possibility of subcontracting of services

 

ELEPHANT TALK may not subcontract with a third the realization of any treatment
that has been entrusted VEE, unless it has have obtained the prior written
authorization to do so. In this case, once the authorization has been obtained ,
the subcontractor shall be subject to provisions of this annex using addendum to
it.

 

61 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK COMMUNICATIONS
EUROPE HOLDING BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex
G: Data Protection

 

4. Other obligations

 

1. The obligations set for ELEPHANT TALK in this Annex shall be also mandatory
for employees, partners, both external as internal, and subcontractors, being
its responsibility that they comply with these obligations. ELEPHANT TALK
undertakes to which no stranger to your organization natural or legal person
access data from contained in the responsibility of VEE, files personal to the
ELEPHANT TALK to arrange access as the fruit of the agreed services regardless
of the contractual relations ELEPHANT TALK could have with third parties.
Specifically, ELEPHANT TALK undertakes to not outsource in no cases and under no
circumstance collected activities in the This agreement that could pose an even
remote access to personal data included in file VEE, responsibility without
prior consent by written it.

 

2. ELEPHANT TALK shall inform its staff and, where appropriate, collaborators
and subcontractors of obligations set in the present Confidentially Annex as
well of the obligations related to the processing of personal data. ELEPHANT
TALK will make as many warnings and subscribe as many documents as necessary
with its staff, and where appropriate, partners and subcontractors, with the aim
of ensuring the implementation of such obligations.

 

Similarly, ELEPHANT TALK is committed after the extinction of the relationship
between itself and VEE for any cause, to destroy or, if indicated by VEE, return
to the same or to whom VEE had appointed, any confidential information and in
particular, (i) of personal data included in files owned by VEE, to which it had
access because of the services contained in the present contract, (ii) those
data which, in its case, had been generated as a result of the processing of
personal data contained in files owned by VEE, (iii) as well as media or
documents in which any of these personal data recorded, not preserving copy any
of any kind. Should ELEPHANT TALK proceed to the destruction of the
above-mentioned information, it will issue a certificate in favor of VEE,
stating this action.

 

The destruction of data will not be applicable where there is a legal provision
that requires its conservation, in which case must proceed to the return of the
same ensuring VEE such conservation.

 

By its part, ELEPHANT TALK will keep the data properly blocked as
responsibilities of its relationship with VEE may arise.

 

3. ELEPHANT TALK undertakes to leave VEE free, for any damage, prejudice,
spending (including without limitation, attorneys fees) civil liability,
penalties or fines imposed by any administrative or judicial organ (specially,
in the case of filing of any kind of procedure by the Agencia Española de
Protección de Datos) by claims brought against VEE that derived or relate to the
failure of ELEPHANT TALK any subcontractor hired by ELEPHANT TALK, obligations
or and guarantees arranged in this annex or the rules on data protection
personal.

 

5. Prevalence

 

The This Annex shall prevail to any other regulation established by Parties
regarding data protection and Confidentiality in any other document earlier or
later, unless expressly parties, with reference to This Annex, carried out some
modification of the whole or part of the same.

 

62 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK COMMUNICATIONS
EUROPE HOLDING BV

FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES

Annex G: Data Protection

 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Annex G in duplicate and
for a single purpose on the date indicated in the header.

 

Signed. D. Paulo Da Silva Dourado Neves Signed. Mark Dirk Marin Nije /s/ José
Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije By VODAFONE ENABLER
ESPAÑA, S.L. By ELEPHANT TALK EUROPE, HOLDING BV

 

63 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

CONTRACT BETWEEN VODAFONE ENABLER
ESPAÑA, S.L. AND ELEPHANT TALK EUROPE
HOLDING BV, FOR THE PROVISION OF
TECHNICAL AND OPERATIONAL SERVICES

 

Annex H: Security, fraud and
information protection specifications

 

 

 

 

 

 

 

1st November 2013

 

64 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES

Annex H: Security, fraud and information protection specifications

 

ANNEX H

 

SECURITY, FRAUD AND INFORMATION PROTECTION SPECIFICATIONS

 



1. GENERAL ASPECTS   67       2. CONTROL AND INSPECTION OF THE CONDITIONS OF
SECURITY   68       2.1 Media monitoring and control   68       3 BREACHES   69
      3.1 as serious breaches:   69       3.2 as light breaches:   69       4.
Physical and electronic Security and   70       4.1 Security Systems   70      
4.2 Service monitoring   72       6.1 Implementation of the information security
policy   72       6.2 Responsibilities of systems and networks of VEE   73      
6.3 Networks and systems   73       6.4 User accounts   73       7 FRAUD   74  
    8 Management of Business continuity (BCM)   75       8.1 Business continuity
strategy   75       8.2 business continuity plans   75       8.3 Crisis
management   76       8.4 operational validations   76       8.5 standard
references   76

 

65 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications



      Appendix B: standards and security procedures           SUMMARY OF GENERAL
REGULATION OF INFORMATION SECURITY           1. Introduction           1)
correct use information           2) User login ID and passwords           3)
Use of the information outside of corporate resources           4) Storage
information in the microcomputer environment           a) External storage units
          b) Information on mobile devices storage           5) Use of
electronic mail and Internet           a) Security for the use of your email
measures           b) Security for the use of Internet measures           6)
Antivirus and protection against malicious programs           7) Connections to
data network           a) Equipment Connections to the data network           b)
Access from the data network           c) Data network access           8)
Legislation in for personal data           9) Communication of incidents        
  SUMMARY REGULATION OF PHYSICAL SECURITY FOR EXTERNAL SATFF IN VEE
INSTALLATIONS    

 

66 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

1. GENERAL ASPECTS

 

The provisions contained in the present document, shall be in any case without
prejudice to the contract that brings cause to the present Annex.

 

ELEPHANT TALK assumes full responsibility on the technical, legal and economic
suitability of the systems, processes and procedures related to the protection
of facilities, equipment, materials and information related with the activities
object of this contract as well as any that may derive from the same.

 

It is also ELEPHANT TALK’s responsibility to adhere to all the mandatory rules
and the good practice applicable at every time to activity that is running, both
in its technical and administrative aspects.

 

ELEPHANT TALK must give its collaboration to VEE's Fraud, Risk and Security
Direction (referred ahead as the Direction of Security) in all actions and
research that before an incident of security and/or fraud might necessary. In
any case,

 

ELEPHANT TALK will be responsible for informing Direction of Security and in
particular, the person that VEE designates as responsible to do this, on any
security incident and/or fraud that happens, as well as any risk that detects
circumstance by ELEPHANT TALK, and which could pose a threat to the interests of
VEE.

 

ELEPHANT TALK must have the proper authorizations granted by the competent
bodies of security. 

 

Where appropriate, ELEPHANT TALK must have security and surveillance service
SUPPLIERS that are duly certified by competent private security bodies .

 

ELEPHANT TALK undertakes to train and inform their workers on the policy of
security, standards and procedures to implement them as PROVIDERS of goods and
services to VEE, and shall prove compliance with this obligation in case of
being required by VEE.

 

67 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

In case any security incidence occurs on the duration of the contract, ELEPHANT
TALK undertakes to immediately report it to VEE Fraud, Risk and Security
Department is Spain.

 

ELEPHANT TALK will be responsible to guarantee the fulfillment of that
stipulated in these clauses on the part of any other company subcontracted by
ELEPHANT TALK for the execution of the following contract. In addition ELEPHANT
TALK will have to communicate this situation to the FRS department.

 

2. CONTROL AND INSPECTION OF THE SECURITY CONDITIONS

 

2.1 Media monitoring and control

 

The Direction of Security by means of the Responsible that it designates may
carry out in anytime (even with prior to the beginning of the provision of
service) an audit control, verification and supervision over the security
conditions in which ELEPHANT TALK, or their subcontractor, perform the awarded,
work with the aim of ensuring that the standards and safety procedures included
in Annex B, are executed in all times.

 

Subsequently the Direction of Security will issue a report within not more than
48 hours from the conclusion of the audit in which said collected deficiencies
will be recorded.

 

In case that these deficiencies are qualified by the Direction of Security as
serious, they shall be remedied by ELEPHANT TALK prior to the start of the
provision of the service, if the audit had made prior to the start of the
service, or within not more than 15 calendar days from its communication formal
(or a period of more than if it is agreed and accepted in writing by VEE).

 

On the other hand, and in the assumption that these deficiencies are qualified
by the Direction of Security as light They must be remedied by ELEPHANT TALK
within 30 calendar days from the formal notification of the report (or in a
longer term if this is agreed) (and accepted in writing by VEE).

 



68 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

ELEPHANT TALK will allow VEE access to the original documentation that supports
the fulfillment of its obligations under the contract, as well as any equipment
and facilities involved in the provision of the service for which, the necessary
staff for this purpose will be made available to VEE.

 

In case that an inquiry as a result of an incidence of security, ELEPHANT TALK
undertakes to cooperate and provide assistance technique that you are required
by VEE.

 

3 BREACHES

 

Any breach of contract in the field of security, fraud and Information
protection , shall be communicated by the Direction of Security to ELEPHANT
TALK, using the corresponding record of incidents which receipt shall be signed
by ELEPHANT TALK.

 

Without prejudice of that established thing in Clause Seventh of the Contract of
PROVIDERS, the Direction of Security:

3.1 as serious breaches:

 

·the substantial or regular breach of Security rules and procedures included in
Annex B.

 

·the impairment of ELEPHANT TALK of the tasks of control and inspection that
correspond to VEE or its personal authorized;

 

3.2 as light breaches:

 

·the precise and non substantial breach of the Security rules and procedures
included in Annex B.

 

·not provide the Direction of Security reports and data that you are required by
virtue the present annex.

 

69 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

The accumulation of more than five minor breaches in a quarterly period will
constitute a serious breach and the accumulation of three serious breaches over
the lifetime of this contract; will lead to the resolution of it.

 

These breaches will be qualified by the Direction of Security. If any
discrepancy of qualifications by ELEPHANT TALK in serious breaches not coming
from upon accumulation of minor offences, ELEPHANT TALK may request at its
expense a report to an facultative external to both parties agreed and accepted
by them who will act as mediator. This facultative will be selected from among
persons of recognized prestige in the area of security, as an expert in local
and international techniques and standards in this field.

 

4. PHYSICAL AND ELECTRONIC SECURITY

 

The following security requirements will be of general application.
Exceptionally the Fraud, Risk and Security Department, and as a request of the
Supply Chain Department (SCM)p can adapt these measures to the particular
circumstances of ELEPHANT TALK.

 

4.1 Security Systems

 

When ELEPHANT TALK access or manages information or goods of VEE or of its
customers, it must have the following means of protection:

 

·A security system of to protect installations against unauthorized access.

 

·An electronic system for access controls by use of individualized accreditation
and/or elements of biometric identification.

 

·A of closed-circuit television system connected to a permanent digital
recording system with sight on the physical access points to rooms and spaces
where the operations object the contract are produced, as well as equipments
giving support to them.

 

Computers and security systems must be installed and maintained by written
contract by part of company approved by the competent bodies.

 

70 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

Any detected deficiency or breakdown on computers or installed security systems
and that implies the non-operation of the system shall be settled in a maximum
term of 24 hours. This situation should be communicated by ELEPHANT TALK to
Direction of Security immediately.

 

In case that the necessary measures to settle breakdowns or deficiencies are not
taken in the established term, the Security Direction reserves the right to
settle these breakdowns or deficiencies at the expense of ELEPHANT TALK.

 

71 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

4.2 Surveillance Service

 

ELEPHANT TALK must have, when VEE thus requires it, a 24 hour surveillance
service of, with an installed CCTV system to be able to monitor the
installation, the correct use of the of the access control systems, care of the
possible intrusion and fire alarms and any other appropriate performances them
within their professionals competences.

 

5. SECURITY OF PEOPLE

 

ELEPHANT TALK shall take the necessary measures to dispose of a individualized
writing (see annex A), signed by each of the persons that access the facilities
and systems where VEE's information is processed. That document shall reflect
the acceptance, and recognition of VEE’s confidentiality standards.

 

ELEPHANT TALK undertakes to keep these writings archived together with the proof
of the identity of the signatories for the entire period of validity of this
agreement and during the 5 years after the completion of the same.

 

ELEPHANT TALK will take the necessary measures to implement identification,
registration and accreditation procedures of each one of those who access
facilities and systems where computers, systems are hosted and/or VEE's
information is processed .

 

6 INFORMATION AND COMMUNICATIONS TECHNOLOGIES SECURITY

 

6.1 Implementation of the information security policy

 

ELEPHANT TALK, in General, shall comply with VEE’s security rules and procedures
included in Annex B, and particularly , ELEPHANT TALK undertakes to implement
measures of described security in the LO 15/1999 of 13 December of personal data
protection that regulates the treatment basic , medium or high Level files,
depending on the corresponding level of the processed data.

 

72 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

6.2 Responsibilities on the use of VEE’s systems and networks.

 

ELEPHANT TALK will be responsible for all actions to be carried out in and from
VEE’s systems and networks with user accounts that have been provided for the
provision of the contracted Service, being responsibility of ELEPHANT TALK to
have identified at all times, those persons who use them and provide these data
at the request of VEE.

 

6.3 Networks and systems

 

ELEPHANT TALK’s IP networks that connect with the network of VEE, whenever
possible, must be isolated both physically as logically of any other network
(whether private or public), including ELEPHANT TALK’s private network.

 

ELEPHANT TALK will have an access profile with the minimum required access to
perform their work, have exclusive access to machines, to applications and the
information you need to perform services his work.

 

All ELEPHANT TALK’s desktop computers or laptops of that connect to VEE’s
network must have installed a resident antivirus antispyware and antikeylogger,
and be updated to the latest file and patch and/or security release. ELEPHANT
TALK recognizes VEE’s capacity to monitor and register accesses and uses of
VEE’s systems and networks.

 

6.4 User accounts

 

User accounts assigned by VEE will be responsibility of ELEPHANT TALK, which
must be associated to the person who uses them at all times.

 

Where possible, ELEPHANT only TALK will have temporary access and not permanent
to production systems.

 

ELEPHANT TALK undertakes to keep up-to-date at every time the inventory of its
staff with access to VEE’s networks or systems, communicating VEE punctually and
according to the procedures that are establish the registrations,
deregistration, and necessary modifications. ELEPHANT TALK is committed to
collaborate, according to the established procedures with the periodic revision
of the accesses to VEE’s network and systems granted to its staff and whenever
it requests it.

 

73 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES

Annex H: Security, fraud and information protection specifications

 

ELEPHANT TALK will make intrusion tests of its technical infrastructure that is
dedicated to the connectivity with VEE, evaluating its security level, getting a
vulnerabilities report and action plans of to reduce them.

 

VEE reserves the right to require this report as well as to apply the action
plan for the minimization of vulnerabilities.

 

ELEPHANT TALK can be monitored by VEE, when it is deemed necessary to identify
any potential security risk of the connection and access.

 

7. FRAUD

 

Without prejudice of what it is established in Clause 7 of the PROVIDER
Contract, ELEPHANT TALK undertakes to respond for all those economic damages, as
well of any other kind, directly or indirectly derived of the illicit activity,
suffered by VEE or by third parties with whom VEE has a contractual relation, as
result of all actions or omissions of fraudulent nature carried out by persons
or entities, that would provide effective services for ELEPHANT TALK, either on
a labor basis or through the corresponding commercial contract being also
obliged to adopt the measures it deems most appropriate for the surveillance and
control in order to prevent the breach of their obligations, under the above
contractual relationship.

 

VEE shall immediately bring to the attention of ELEPHANT TALK, the discovered
illicit activities, so that it can immediately put a stop to them.

 

Once an economic evaluation of the damage suffered by VEE is calculated it will
be notified to ELEPHANT TALK, which shall proceed to pay the compensation
thereof in the maximum period of 90 days.

 

74 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

In the case that ELEPHANT TALK un-attended the payment requirement without a
justified cause, the amount which, in his case, it should compensate VEE will
generate an interest on arrears in accordance with what is legally established
at each time, from the day following the due date for VEE.

 

8BUSINESS CONTINUITY MANAGEMENT OF (BCM)

 

With the aim of ensuring the availability and continuity of service hired by VEE
for the lifetime of the contract, ELEPHANT TALK shall have a deployed and
operational business continuity strategy. This strategy will be composed of the
following aspects:

 

8.1 Business continuity strategy

 

ELEPHANT TALK must have of a business continuity strategy properly documented
and approved by the company management.

 

8.2 business continuity plans

 

ELEPHANT TALK must having and maintaining operating plans cover business
continuity the following aspects:  

 

·Regular identification of critical business processes

 

·Recovery plans for critical processes revised regularly

 

·Specific operational plans reviewed regularly to cover the following aspects: 

 

1.Relocation plans for buildings where critical processes are done

 

2.alternative production plans for productive environments

 

3.Critical communication systems and computer applications that must be duly
duplicated in separated geographical locations or have contracts for third party
backup plans

 

4.Expert functions that must be identified and should have a substitution
procedure

 

5.Information or critical records that must be properly protected and duplicates
in alternative places

 

75 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex H: Security, fraud and
information protection specifications

 

6.Critical supplies and suppliers must be identified and an alternative supply
plan should exist

 

7.Services provided to VEE according to the service levels defined in the
contracts

 

8.3 Crisis management

 

During the period validity of the contract, ELEPHANT TALK must have crisis
management plans for serious incidents covering coordination, recovery and the
communication with customers and other important actors in the market.

 

8.4 operational validations

 

During the period of the contract ELEPHANT TALK must have a strategy of
validation to validate the effectiveness of its business continuity plans and
crisis management. These reports will be available for query by VEE with the aim
of ensuring that the service provided to VEE It is guaranteed at any time.

 

8.5 standard references

 

The reference for business continuity management standard is the BS25999-2
published by the British Business Standard Institute.

 

76 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR THE
PROVISION OF TECHNICAL AND OPERATIONAL SERVICES

Annex H: Security, fraud and information protection specifications

 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Annex H in duplicate and
for a single purpose on the date indicated in the header.

 

Signed. D. Paulo Da Silva Dourado Neves Signed. Mark Dirk Marin Nije /s/ José
Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije By VODAFONE ENABLER
ESPAÑA, S.L. By ELEPHANT TALK EUROPE, HOLDING BV

 

77 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

CONTRACT BETWEEN VODAFONE ENABLER
ESPAÑA, S.L. AND ELEPHANT TALK EUROPE
HOLDING, BV. FOR THE PROVISION OF TECHNICAL
AND OPERATIONAL SERVICES

 

Annex I: Ethical purchasing

  

1st November 2013

 

78 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

ANNEX I

 

ETHICAL PURCHASING

 

VODAFONE is one of the largest telecommunications companies of the world and as
such plays an important role to contribute to the enrichment of the life of
persons.

 

We are also mindful of the importance of managing our business in a careful and
responsible manner, and that is why we have adopted a set of essential values
and principles of business to regulate our activities and interactions with all
our stakeholders throughout the world, including our suppliers.

 

In accordance with our business principles, we are committed to "promote the
implementation of our business principles by" "part of our suppliers and
business partners".

 

The ethical purchasing policy set below must be read in conjunction with our
business principles , and is designed with the aim of promoting both safe and
fair, working conditions as well for the responsible management of environmental
and social issues within VEE supply chain.

 

The Policy has been developed after having consulted our employees, suppliers
and non-governmental organizations. This policy sets the level that we desire
that VEE and our supplier reach over the time.

 

The principle of continuous improvement is applied to all the aspects of the
Policy.

 

In accordance with the dispositions of application of the Policy and as a
condition of the negotiation, VEE will require the first level suppliers that
assure that they understand and accept its rules and to confirm that they will
fulfill them.

 

We will collaborate with our suppliers in the implementation of the Policy,
which might include joint audits and visits to their facilities to assess
compliance, on a continuous basis.

 

VEE will publicly inform on the implantation and the fulfillment of the Policy

 

We will encourage all suppliers to implement the rules of our Policy it in each
area of their business and within their own supply chain.

 

The ethical purchasing Policy is accompanied of orientative Guidelines that
provide more clarity, guidelines and information that endorses its requirements.
The references contained in the orientative Guidelines are indicated in the text
of the Policy with abbreviations like “[DO1] “. Both documents must be read
jointly.

  

POLICY IMPLANTATION

 

Property

 

79 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

·The of ethical purchasing Policy of VEE jointly belongs to global purchasing
Management and the global terminals Directors.

 

·Directors as well as their respective suppliers management teams, at global or
carrier level, will have operative responsibility for the application of the
Policy.

 

Communication

 

·VEE will communicate and present its Policy Ethical Purchases its more
excellent groups of interest, as much commits like externally.

 

·It will be encouraged to the VEE suppliers to deliver all attack reasonable to
promote and to present the Policy between its own suppliers and subcontractors.

 

Training and Awareness

 

·VEE and its suppliers will make sure that all the implied people receive the
formation and the directions necessary to support the Policy.

 

Application

 

·the suppliers that implant this Policy must fulfill all the applicable
regulations, laws and norms in the countries in which they are present.

 

·The Policy is applied with the objective to promote safe and right conditions
of work, and the management responsible for the environmental and social
questions within VEE's supply chain.

 

·It will be required that the suppliers confirm (in writing) that are applying
to the Policy or a similar norm of purchases like the Policy of conduct of the
electronic industry (EICC by its abbreviations in English); Basic policy of
initiative of ethical commerce (ETI); Norm SA 8000 of Social Accountability
International; or the collegiate Institute of purchases and provisions (CIPS).

 

·We will collaborate with our suppliers in the implantation of the Policy, which
can include the accomplishment from joint audits [DO1] and visits to its
facilities to evaluate its fulfillment.

 

·VEE will ask for their suppliers that facilitate the reasonable access to him
to their facilities and all the excellent information with the object of
evaluating their fulfillment of the Policy, and that delivers attacks reasonable
to make sure that the same their subcontractors do.

 

Corrective actions

 

·It is expected that the suppliers identify, correct and control the continued
fulfillment of the activities gathered in the norms of the Policy.

 

80 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

·The suppliers must inform VEE immediately of any serious breach of the Policy
and both will decide a calendar for corrective performances.

 

·In case of identifying themselves and of persisting the breaches of the Policy,
VEE will consider the possibility of ending the commercial relation with the
supplier at issue.

 

Follow up and reports

 

·VEE's of Corporative Responsibility and Purchasing departments will adopt an
approach based on risk [DO2] to control the implantation and the fulfillment of
the Policy in our chain of provisions, and will inform into the progress in the
annual report of Corporative Responsibility of VEE.

 

·VEE and their suppliers will deliver attacks reasonable to facilitate, to their
employees and other groups of interest, means to inform, of confidential way, on
any real or possible infraction of the Policy.

·

THE ETHICAL PURCHASING POLICY

 

1 Child Manpower 

·No hiring of anyone whose age is below the minimal legal work age. [1]

·Minors (people under the age of 18) will not be assigned to dangerous tasks, or
any task that is not commensurate with the development of the child. [2]

·Whenever minors are hired, their best interests will prevail.

·It will support, will be developed or will be made contributions to policies
and programs to assist with any juvenile who is currently working.

 

2 Forced works 

·No forced, compulsory labor or regime is used of bonded and employees have the
freedom to terminate your employment by giving reasonable notice. Employees are
not obliged to deposit neither money nor identity with the company documents.

 

3. Safety and health

·Employees working in a healthy and safe environment of in accordance with
international standards and national laws. Such an environment includes access
to clean toilets, drinking water, if necessary, adequate for food storage
facilities.

·If the company provides accommodation, it must be clean, secure and should be
to meet basic needs of employees.

·Employees will receive adequate information and training on safety and health.

 

4. Freedom of Association

·As far as permitted by law, all employees are free to join or be represented by
unions or similar external trade union organizations.

 

81 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

5 Discrimination

·Negative discrimination [3] is prohibited , including on grounds of race or
sex.

 

6. Disciplinary practices

·Employees are treated with respect and dignity. Is prohibited any form of
physical, verbal aggression or other harassment, threats or any other form of
intimidation.

 

7 Work Hours

·· Labor hours for employees shall comply with national laws and are not
excessive [4].

 

8 Salaries

·Employees understand their working conditions and receive a wage [5] fair and
reasonable, low conditions equally fair and reasonable.

 

9 Individual behaviors

·Any form of bribery, will not be tolerated including tenders or dishonest
payments made to employees or organizations or from of these same.

 

10. The environment

·The pertinent legislation and the international norms in the management of
environmental impacts is fulfilled. In the countries where there is no
environmental legislation or it is not applied, responsible practices in the
environmental impacts management will be made.

 

·Processes have been implemented to improve, actively, the efficient use of
limited resources (such as energy, water and raw materials) and technical,
operating management, precise controls have been implemented to minimize harmful
emissions to the environment.

 

·Precise measures have been implemented to improve the environmental compliance
of their products and services when they arrive at the hands end user

 

·The company supports innovative developments in products and services that can
offer social and environmental benefits.

 

GUIDELINES

 

These guidelines accompany VEE ethical purchasing Policy and they have been
designed to provide more clarity, guidelines and information in favor of the
requirements of the Policy. The Guidelines will be reviewed periodically and,
when it appropriate, they will be updated to reflect the advances in the ethical
management of the provision chain and the best practices of the sector.

 

82 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

The reference numbers like “DO1”, appear in the main text of the Policy and
correspond to the notes that come next, under their respective titles.

 

Application

 

DO1.     The audits could be made through a VEE representative or a third party.
Also joint audits between VEE and ELEPHANT TALK can be made and count with the
aid of a representative of the sector or a related nongovernmental association.

 

Monitoring and Information

 

DO2.     VEE will put greater attention in those parts of the supply chain where
the risk of not fulfilling the Policy is more elevated or where it can have
greater difference with the available resources.

 

Child work

 

DO3.     The minimum age means the age in which the scholastic obligation end,
or under 15 years of age (or below 14 years, in the countries whose means of
education are insufficiently developed, in agreement with international
principles).

 

DO4.     The personal development includes the health or physical, mental,
spiritual, moral or social the development of a child.

By “Child” a smaller person is understood of 18 years, as she defines herself in
Article 1 of the United Nations Convention on the rights of the Child.

 

“Personal Development” is as it is described in Article 32 of the United Nations
Convention on the rights of the Child.

 

Forced labor

 

DO5.     A reasonable term of notification is based on the period of contractual
notification of an employee and supposes the existence of written contract for
all the employees, which reinforces the VEE position of which all the employees
understand and count with written information on the conditions of use by virtue
of clause 8 on Remuneration.

 

Health, Security and Well-being

 

DO6.     the general principles are: to identify, to diminish and to prevent the
risks, to use competent and enabled people, to provide and to maintain equipment
and tools of security, including personal protective equipment when it is
necessary.

 

DO7. This would have to include the election and formation of people at an
appropriate level, in individual of the executives who are responsible for the
fulfillment of the obligations of Prevention of labor risks of the supplier.

 

83 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

Discrimination

 

DO8.     the discrimination measures include among others: race, color, sex,
identification of gender, sexual direction, religion, political opinion,
nationality, social origin, social or civil condition, condition of native,
handicap, medical condition, state of the VIH, pregnancy, age, condition of
veteran and union affiliation.

 

The supplier must assure that any form of discrimination at any moment of the
employment process does not occur, from the selection of possible candidates,
interviews and evaluation to the conditions of the position, remuneration or
reasons for dismissal.

 

Schedule of Work

 

GN9.     The restrictions in the working hours are destined mainly to protect
the workers who do not have functions of supervision or management.

 

GN10.     The exceptional circumstances can include emergency situations, but
they will not include anticipated periods of intense demand or temporary
increases in the production requirements.

 

GN11.     In order to determine if the working hours are excessive or no, the
type of work made and the suitable working hours for the position it must
considered.

 

Right of information

 

VEE puts in practice a mechanism of denunciation of irregularities by virtue of
its policy of Duty of information. Our suppliers, contractors and employees have
the obligation to inform on dishonest acts, corruption, fraud, problems related
to labor human rights and, damages to the environment or any other non ethical
behavior, either directly to our Group corporative security team +44 (0) 1635
667911 or through a third independent party in +44 (0) 1249 661 795. All the
information is confidential.

 

REFERENCES

 

Ethical Purchasing policy is based on the following standards International:

 

·The United Nations Declaration of Universal human rights.

·Conventions the of the International Work Organization.

·Convention on the rights of the child of United Nations.

There is also reference to:

·Standard SA 8000 for International social Accountability

·the Basic code of the initiative of trade of ethics and

·the project of standards on responsibility of the transnational corporations
and other business enterprises rights human (2003)

 

84 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VEE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDINGBV.
FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex I: Ethical
purchasing

 

In Respect of the conventions of the ILO on labor standards, reference has been
made to the following provisions during the development of this policy:

·Convention No. 1 (reasonable working hours)

·Convention No. 29 (forced labor and servitude)

·Conventions No. 87, 98 and 135 (freedom of Association)

·Convention No. 111 (discrimination)

·Convention No. 138 (minimum age)

·Convention No. 135 and recommendation No. 143 (the) (Representatives of
workers)

·Convention No. 155, article 19 (training in the field of the) (security and
occupational hygiene)

 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Annex I in duplicate and
for a single purpose on the date indicated in the header.

 

Signed. D. Paulo Da Silva Dourado Neves Signed. Mark Dirk Marin Nije /s/ José
Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije By VODAFONE ENABLER
ESPAÑA, S.L. By ELEPHANT TALK EUROPE, HOLDING BV

 

85 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

CONTRACT BETWEEN VODAFONE
ENABLER ESPAÑA, S.L. AND ELEPHANT
TALK EUROPE HOLDING BV FOR THE
PROVISION OF TECHNICAL AND
OPERATIONAL SERVICES

 

Annex J- General Conditions for prevention
of risks and health

 

86 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

Annex J

 

General Conditions of prevention of risks and health.

 

It is an objective of Vodafone Enables España, S.L. (VEE) to strictly comply
with the demands on prevention of Labor risk, that establishes the Spanish
legislation on law 31/1995 of 8 November, on prevention of labor risks (LPRL),
amended by Law 54/2003, of 12 December, reform of the normative framework of the
Prevention of occupational risks, as well as its rules and provisions of
development, in any type of work do in their centers or workplaces, this company
is directly addressed. Both Parties considered, in any case, such measures are
based on the prevention, as a basic criterion that must guide all safety action
labor and, hence criterion whose attention lies with all those companies
collaboration with VEE.

 

According to the REAL Decree 171/2004 of 30 January, develops article 24 of the
Law 31/1995 of 8 November, the prevention of workplace risk in the field
coordination of business activities and to develop the VEE obligations of the
implementation of this article, ELEPHANT TALK relation a:

 

1 THE COMPANY AND THE SERVICES OBJECT OF CONTRACT:

 

1 Credits that has the documentation below is listed in it affecting to the
development of the contract, referring copy of such services documentation in
the case that VEE so requires:

 

(i) Organization resources for the preventive activities.

 

Specification of the Organization, indicating:

 

·Chosen Modality of preventive Organization (self provided prevention service,
external, etc.) and assumed and agreed specialties with SP “external”.

 

87 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

·List of available Human Resources available human and their training in
prevention and geographical scope of action for the development of the
management of prevention

 

·Name the partner or person holding the highest responsibility and that credited
the validity of the documentation submitted to VEE.

 

ii) Assessment of the risk.

 

The evaluation of Risks may be:

 

·In General, which will cover all activities and tasks that may perform workers,
as well as the generic information s and instructions delivered by VEE,
concerning the risks inherent in the post of work.

 

·Specific, caused by work intending to perform in specific locations and/or not
be included in the previous evaluation.

 

These assessments relate solely to the contract services without exclude any
activity or task. All assessments will be carried out and revised by ELEPHANT
TALK of agreement, at least set out in the Democratic Republic 39/97 of 17
January, by which adopted the RSP.

 

iii) Planning of the preventive activity

 

From the assessment of risks that might arise from the development of the
services subject to the contract and according to the results obtained, ELEPHANT
TALK will have before it a planning its preventive activity in which, to the
less, will detail defined preventive activities to accredit, in PRL, subject to
workers who develop services covered in the contract. Such planning will define:

 

a) TRAINING theorical and practical-, sufficient and suitable.

 

By each course necessary training, at least specify:

 

·Title, agenda of the course, theoretical or practical content, time load of
each part and activities or tasks for which it is compulsory.

 

88 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

·Certification required for the faculty provided the course.

 

(b) Sufficient and appropriate information.

 

The information (prior and ongoing) will be at least concerning:

 

·Risk for safety and health of workers.

·Measures and applicable protection and prevention activities.

·Measures taken from pursuant to article 20 of the LPRL of emergency. measures

 

(c) Health surveillance.

 

Of the monitoring of health, at least indicate:

 

·Types of specified medical examinations.

·Recurrence established for each tip or of recognition.

·Evaluation of health at regular intervals after the incorporation into the
work, change functions or prolonged absence.

 

Each type of specified medical examination and its periodicity will be (signed)
stipulated by a professional, an entity or body in medicine of the working.

 

d) Equipment of work and means of protection.

 

·Relationship of working equipment used by workers and which will be suitable to
the job to be performed. Identification of those that in their use may present
specific risks for workers or third parties and measures to take to control or
reduce these risks.

·Relationship equipment individual protection (EPI) suitable (with CE marking)
that will be provided to their workers and identification of activities, tasks
or functions for those that are provided.

 

89 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

e) Procedures of work and action in the case of emergency. In these procedures,
among other issues should include the necessary instructions on first aid,
evacuation of injured, etc.

 

2) ACCREDITATION AND CONTROL OF WORKERS.

 

To develop (specified in the corresponding item (iii) paragraph) planning of its
preventive activity of the present document establishes a system of
accreditation and monitoring of workers on the prevention of risks, to ensure
that ELEPHANT TALK only accredited workers to develop the subject of the
contract services.

 

Before activity, ELEPHANT TALK credited in writing to VEE that the relationship
workers providing the hired services met with the obligations under the risk
assessment and planning of its appropriate preventive activity. Such
accreditation will mean that workers indicated:

 

·Have received sufficient risk information measures for the prevention of such
risks and measures of emergency must be applied in each service to be developed

·Han received the corresponding training both theoretical and practical,
sufficient and appropriate techniques and procedures for the prevention of
hazards that given job.

·To the vigilance of health, this is suitable for such work.

·In respect to the WORK EQUIPMENT and means of protection (‘ in later PPE ' s)
individual and collective necessary for his work, the PROVIDER ELEPHANT TALK
available all necessary, the maintained in appropriate conditions of use, as
well as known and this trained in its use and maintenance.

 

90 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

VEE may verify compliance with the previous requirements. If when request
certifications finds does not conform to what is specified, VEE is reserve in
any case and in its sole discretion, the right to refuse entry to its facilities
workers designated by ELEPHANT TALK, notifying ELEPHANT TALK purpose, forcing
it, within a maximum 7 days to update and verify the information previously
fulfilled.

 

ALL THOSE WORKERS THAT DO NOT HAVE THE ADEQUATE ACCREDITATIONS WILL HAVE
EXPRESSLY PROHIBITED THE EXECUTION OF WORK FOR VEE.

 

Development of This section on the system of accreditation and control of the
workers, is reflected in a "Protocol control workers" duly signed and managed by
both parties.

 

ELEPHANT TALK designate the presence of preventive if as a result resource in
the development of services the present contract submit the cases laid down in
the legislation in force. In that case, persons designated shall fulfill the
requirements laid down in the legislation in force, as well as they will develop
the functions and established responsibilities.

 

91 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

3) NOTIFICATION ACCIDENTS AND INCIDENTS THAT OCCURRED IN CENTRES OR PLACES OF
WORK OF VEE

All the accidents or incidents during the development of their activity business
as VEE provider must be notified immediately.

 

Next to the notification, ELEPHANT TALK is obliged to submit the following
documentation duly sealed and approved by its prevention service or in his case
by the representative of the company within a period not exceeding 7 days after
the date of the accident:

 

·From the injured full identification TC1 and TC2, certificates of training,
delivery of information and EPI´s and aptitude medical.

·From the Responsible "for execution of work" at that time: identification
complete and testimony of what happened, co n its signature original.

·Report accidents, at least indicating the kind of sinister, happened event
identification of witnesses and his statement, etc.

·Measures that will take to correct the situation that caused the accident or to
avoid new casualties.

 

4) REQUIREMENTS IN THE CASE OF SUPPLIES OF GOODS.

 

In the case that as a result of the contract award is the provision of machines,
equipment, products and useful work, ELEPHANT TALK obliged:

 

·To ensure that they do not constitute a source of danger for the worker,
whenever installed and used in conditions, uses, forms and for recommended
purposes by them. Moreover, must have certification CE.

·When appropriate, will be packaged and labeled to allow your conservation and
manipulation in safety.

 

92 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

·Provide the (security chips) information indicating the correct way of use by
workers, the additional preventive measures to be taken and industrial risks
involving both normal use, as their manipulation or improper use or maintenance.

·Any information must be in Spanish.

 

5) REQUIREMENTS IN CASE OF REALIZATION OF WORKS OF CONSTRUCTION

 

For jobs that involve the completion of construction, will be obliged compliance
with Dr 1627/97, on October 24, which lays down the minimum provisions on safety
and health in construction.

 

6) OTHERS OBLIGATIONS OF ELEPHANT TALK.

 

i) ELEPHANT TALK must deliver to the Manager of the contract by VEE:

 

·Any documentation required in this annex,

·Communicating any changes that occur in any of the stated documents.

 

ii) ELEPHANT TALK certified companies that hire or subcontract for the
realization the contract services that meet their obligations in field of
prevention of workplace risk. Shall be the responsibility of ELEPHANT TALK to
their contracts or outsourced monitoring of the preventive rules contained in
this document or any other type of information in this respect that is
transmitted by VEE to ELEPHANT TALK, as well as where appropriate, coordinate
the implementation of the work.



 

93 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

iii) for each company contracted name subcontracted and/or, ELEPHANT TALK will
deliver to VEE a certificate showing that it meets the requirements demanded in
the field of Prevention of occupational hazards.

 

iv) VEE will be at the disposal of ELEPHANT TALK for those queries that it needs
to make. You can set contact over the contract manager. Are reminded that as
indicated constitutes legal requirements of enforceable, without prejudice come
also included elsewhere in the contract or contracts signed, so it is them
requires stricter enforceable Also recalling the need that their workers serve
and take additional measures of prevention VEE to establish. This derives than
any expenditure which can cause compliance or failure to comply with these
obligations shall be borne by ELEPHANT TALK account.

 

v) ELEPHANT TALK undertakes all data provided to VEE are truthful and duly
updated so as to meet all requirements required by applicable law on data
protection personal. VEE reserves the right to check, when deems it timely,
truthfulness, implementation and compliance with the instructions, rules, etc.
are part of the documentation submitted by ELEPHANT TALK, of which must have.

 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Annex J in duplicate and
for a single purpose on the date indicated in the header.

 

94 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex J – General Conditions
for prevention of risks and health

 

Signed. D. Paulo Da Silva Dourado Neves Signed. Mark Dirk Marin Nije /s/ José
Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije By VODAFONE ENABLER
ESPAÑA, S.L. By ELEPHANT TALK EUROPE, HOLDING BV

 

95 de 152

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex K: Requirements for
Compliance with the Sarbanes-Oxley Rules

 

Annex K: Requirements for Compliance with the

Sarbanes-Oxley Rules

 

96 de 152

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex L: Certificate

 

Annex L: Certificate

 

97 de 152

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex M: Definitions

 

Annex M: Definitions

 

98 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex N: Quality and
environment

 

CONTRACT BETWEEN VODAFONE ENABLER
ESPAÑA, S.L. AND ELEPHANT TALK EUROPE
HOLDING, BV FOR THE PROVISION OF TECHNICAL
AND OPERATIONAL SERVICES

 

Annex N: Quality and environment

 

 

 

1st November 2013

 

99 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex N: Quality and
environment

 

ANNEX N

 

ENVIRONMENT

 

QUALITY PARAMETERS OF THE OBJECT OF THE CONTRACT

 

MINIMUM CONTENT OF THE QUALITY PLAN

 

Notwithstanding the technical specifications and the adequacy to the law
applicable to the contract, the quality Plan shall have the following minimum
content:

 

A QUALITY OF THE OBJECT

 

1.List of documentation to be used for the supply, including definition,
characteristics and criteria of acceptance.

 

2.Program of Inspection Points detailing, in sequence, all actions provided for
in the control of quality on the object of the contract to ensure its
characteristics during the entire process, indicating quality variables to
control, control criteria, measurements, tolerances and acceptance criteria.

 

3.Index of the of the final quality dossier that will delivered to VEE, before
the acceptance of the supplies. This dossier will include technical documents
and the evidence and results of checks carried out, for the sake of the adequacy
of the object of the contract with the features, and quality requirements.

 



100 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex N: Quality and
environment

 

BQUALITY OF THE PRODUCTION PROCESS

 

1.Quality management procedures that ELEPHANT TALK intends to apply during the
term of this Contract. In all cases the following will be included in the
proposed set: "Control of suppliers and subcontractors", "treatment of
non-conformities, deviations and claims", "Management of corrective actions",
"Process Control" (of the object of the contract), and "Control of calibration
of measuring and test equipment", being ELEPHANT TALK empowered to apply other
additional procedures.

 

2.Appointment of a person in charge of quality that acts as interlocutor with
the VEE Department of quality evaluation and that takes responsibility for the
realization of the results of the quality Plan.

 

MINIMUM CONTENT OF THE ENVIRONMENTAL MANAGEMENT PLAN

 

Without prejudice to the technical specifications and the adequacy to the law
applicable to the contract, the environmental Plan shall have the following
minimum content:

 

A.IDENTIFICATION AND EVALUATION OF ENVIRONMENTAL ASPECTS

 

1. List of all the environmental aspects associated with the activity, in
relation to:

 

-Emission of pollutants, noise and vibrations into the atmosphere.

 

-Assimilable to urban and inert waste management.

 

-Management of hazardous waste.

 

-Alteration of the natural environment / landscape.

 

-Visual condition of temporary facilities.

 

-Condition to the cultural, artistic or archaeological heritage.

 

2. Quantification of the above mentioned aspects, insofar as that is possible.

 

3. Relationship of preventive and corrective measures to minimize the
environmental impact of the activity undertaken.

 

101 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex N: Quality and
environment

 

B.- IDENTIFICATION OF LEGAL REQUIREMENTS OF ENVIRONMENTAL MANAGEMENT

 

1.List of derived requirements and standards applicable to the activity, and in
connection with the described environmental aspects.

 

2.Copy of the necessary documents in relation to the applicable law (document
tracking and control of hazardous waste, construction permit).

 

3.Copy of the environmental impact assessment when the environmental impact
assessment regulations may apply to the activity carried out.

 

C.-MONITORING AND CONTROL OF WORK PLAN

 

1.Records of monitoring and control with the following contents: description of
operation, type of control (visual or documented), periodicity of control,
acceptance criteria and control manager.

 

2.Description and copy of the Procedure in emergency situations.

 

3.Identification of the authorized management company that is going to make
charge inert waste and hazardous waste.

 

4.Identification of the person responsible for environmental management.

 

ELEPHANT TALKis committed to complying with all the provisions of this annex and
with the procedures and specifications derived from the environmental management
system implemented in VEE that apply to you, which will be delivered by VEE to
ELEPHANT TALK upon request. Likewise, it shall take all necessary measures to
ensure that employees are informed of the provisions of this annex and the
procedures and specifications that apply to it.

 

And in conformity with the above, both appearing in the representation that
involved, sign the present annex N exemplary twice and a single effect on the
designated date in the header,

 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Annex N in duplicate and
for a single purpose on the date indicated in the header.

 

102 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex N: Quality and
environment

 

Signed: Mr. Paulo Da Silva Dourado Neves Signed: D. Mark Dirk Marin Nije  /s/
José Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije By VEE ENABLER ESPAÑA
S.L. By ELEPHANT TALK EUROPE HOLDING, BV

 

103 de 152

Certain of the Annexes to the Agreement are currently unexecuted and will be
executed separately by the Parties as forseen in the Main Body of the contract
in Section 17.2. Upon execution of the outstanding Annexes, and if the Parties
so desire, we will submit subsequent requests for confidential treatment with
the SEC for the relevant portions of those Annexes.

 

CONTRACT BETWEEN VODAFONE ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING BV FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex O: Information
Security General Regulation

 

Annex O: Information Security General
Regulation

 

104 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF OPERATIONAL AND TECHNICAL SERVICES

Annex P: Security of Information general regulation

 

CONTRACT BETWEEN VODAFONE
ENABLER ESPAÑA, S.L. AND
ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF
OPERATIONAL AND TECHNICAL
SERVICES

 

Annex P: Security of Information general regulation

 

 

 

 

 

 

1st November 2013

 

105 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF OPERATIONAL AND TECHNICAL SERVICES

Annex P: Security of Information general regulation

 

ANNEX P

 

GENERAL INFORMATION SECURITY REGULATIONS

 

1 Introduction

All external personnel authorized to access or modify the information owned by
VEE is subject to compliance with the rules of safety of information, in
particular:

 

·All external collaborator of VEE, must keep the required confidentiality during
and after their employment relationship with respect to the information of
company or personal data to which access for their work.

 

·All external collaborator of VEE must strictly comply with confidentiality
clauses included in contracts for the provision of services, or those that have
been signed with a personal.

 

VEE shall be entitled to take appropriate legal measures in case of failure to
comply with these responsibilities.

 

2. Proper use of the information

 

All employees of VEE and external partners will be responsible for
non-disclosure, loss or unavailability of information, either accidentally or
deliberately. As general rule, information must not be removed from the
workplace, except in those cases in which there is no other solution and the
extraction of information is fully justified. Whenever information is removed
from systems, equipment, or office of VEE, the data must be encrypted in the
equipment of the third party, the responsible of the third in VEEE (VEE SPOC)
must approve the extraction and in the case of being C3 or C4 information, the
Information Officer must approve the removal of the information.

 

The notebooks of the third party expected to treat or maintain data from VEE
must have the USB and CD/DVD recorders disabled and hard disk must be encrypted
by software validated by VEE.

 

106 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF OPERATIONAL AND TECHNICAL SERVICES

Annex P: Security of Information general regulation

 

Confidential information will not be sent over the Internet or other public
network, since by nature it is not considered secure.

 

In General, the storage on corporate resources or access or download from
resources provided by VEE of any type of content (videos, music, images,
documents, etc.) subject to copyright, intellectual property law or any other
law or regulation in force applicable in this respect is not allowed. Any such
content will be deleted automatically.

 

In the termination of the contract the third party must destroy all documents
(paper or electronic) associated with the service offered to VEE. The third will
use a data cleansing tool for this purpose, those computers that may contain
information of VEE.

 

3 User ID and passwords

 

The authentication mechanisms (user IDs and passwords, digital certificates,
etc.) are personal and non-transferable and, therefore, cannot be shared. Each
person is responsible for the actions that are recorded in the technological
resources with its user code. The actions carried out in systems and
infrastructures of VEE are recorded and may be monitored in order to identify
and investigate security incidents.

 

4 Use of information outside the corporate resources

 

The use of paper, removable media or files with information that has been
extracted from the technological resources should be avoided as far as possible.
Special attention must also be taken in those cases in which sensitive
information is distributed either on magnetic supports, through pouch or by
personal mailboxes of employees and external collaborators.

 

In those cases in which information is sent or received, to or from other
entities or enterprises through telematic means, it will be agreed with these
companies, together with ICT security, secure means of distribution, according
to the established connection standards.

 

107 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF OPERATIONAL AND TECHNICAL SERVICES

Annex P: Security of Information general regulation

 

5 Storage of Information in the microcomputer environment

 

In no case, users may create any file or document containing personal data in
network drives; this information should only remain in the corresponding
platforms on which safety measures to ensure the confidentiality, integrity and
availability of information and compliance with the security measures
established in the legislation of personal character data corresponding to the
level of security of the files have been implemented.

 

Microcomputer-based information must be stored in those resources that will
ensure its confidentiality, integrity and availability in each case.

 

5.1 External storage units

 

Proper use and custody of information will be the responsibility of the user who
has made the extraction of information from the platform which housed it
originally.

 

5.2 Storage in mobile devices

 

Provided that mobile devices in which information property of VEE can be stored,
are used, security measures enabling the protection of information stored in
them from all kinds of theft, unauthorized access, disclosure of the information
contained in them or loss of the devices, either deliberately or accidentally,
must be implanted.

 

6 Use of e-mail and Internet access

 

E-mail and Internet access are working tools which can be provided by VEE to
their external partners to exclusively perform the tasks involved in its work.
It is not a tool intended for private or personal use.

 

108 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF OPERATIONAL AND TECHNICAL SERVICES

Annex P: Security of Information general regulation

 

6.1 Safety measures for the use of electronic mail

 

It the case that a user account of the domains @vodafone-enabler.com,
@corp.vodafone.es or any other domain owned by the VODAFONE group is granted,
the user is not identified in a particular way, but as a member of VODAFONE,
therefore no user should participate in forums in a personal title since it
would involve the name of VODAFONE.

 

The use of public email systems for communications issues related to the
functions carried out by the user in his job is prohibited.

 

All users access to corporate mail system will be made by a personal user
account and all the information that is required with respect to the use of
e-mail will be stored, for if necessary, analyze it and be able to detect, in
the event of incidents, if an inappropriate use of the mail is underway.

 

As a general rule, the e-mail should not be used for the sending of confidential
or secret information over the Internet.

 

6.2 Safety measures for the use of the Internet

 

In the case of Internet, the following must be taken into account to ensure
correct operation:

 

·All Internet access from VEE infrastructure will be maintained through the
mechanisms provided by VEE and validated by ICT security, authenticating the
user, through a personalized user account.

 

·Under no circumstances, no user will avoid security controls that regulate
access to the Internet from VEE infrastructure.

 

·It is not allowed to download programs or Internet software, even of public
consideration to VEE infrastructure, since it could contain viruses or any
malicious code.

 

·Corporate Internet access is monitored and all accesses are recorded. The
information necessary for its analysis and possibility of misuse detection is
stored.

 

109 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF OPERATIONAL AND TECHNICAL SERVICES

Annex P: Security of Information general regulation

 

7.Antivirus and malware protection

 

In order to prevent and detect the introduction of malicious software all
technological resource installed or connected to VEE susceptible of being
infected by any virus or malicious code in general (client stations, laptops,
servers, etc.) must have installed and active a antivirus program with antispam
and antispyware functionality.

 

8 Data network connections

 

8.1 Connection of equipment to the data network

 

All stations, desktops and laptops, as well as the hardware associated with
these, connecting directly to the corporate network will be provided, or must be
homologated, by VEE.

 

8.2 Access from data network of VODAFONE.

 

These accesses must be made through Corporate connection services operating in
every moment, approved by ICT security.

 

8.3 Access to VEE’s data network.

 

All connections from networks outside of the VEE network will be validated by
ICT security through the procedures established for that purpose. No use of
connection equipment to VEE network different than the validated by ICT security
will be used. The configuration of the equipment used to connect to the network
of VEE must incorporate at least one antivirus, antispam, antispyware and be
updated with all security patches.

 

110 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK EUROPE HOLDING,
BV FOR THE PROVISION OF OPERATIONAL AND TECHNICAL SERVICES Annex P: Security of
Information general regulation

 

9 Personal data legislation

 

There is a specific legislation (Data Protection Act and regulations and
associated instructions) on the protection of data of personal nature which
knowledge and compliance is mandatory to all external collaborators of the
company.

 

10 Communication of incidences

 

Any user who has knowledge directly or indirectly of any actual or potential
incident that might arise from a breach of the here described, shall immediately
communicate such incidence, and the actions that had been taken urgently, to its
immediate VEE manager or ICT security team.

 

And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Annex P in duplicate and
for a single purpose on the date indicated in the header.

 



Signed: Mr. Paulo Da Silva Dourado Neves  Signed: D. Mark Dirk Marin Nije

/s/ José Paulo Da Silva Dourado Neves

/s/ Mark Dirk Marin Nije By VEE ENABLER ESPAÑA S.L By ELEPHANT TALK EUROPE
HOLDING, BV





 

111 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex Q: Anti-bribery

 

CONTRACT BETWEEN VODAFONE
ENABLER ESPAÑA, S.L. AND ELEPHANT
TALK EUROPE HOLDING, BV FOR THE
PROVISION OF OPERATIONAL AND
TECHNICAL SERVICES

 

 

Annex Q: anti-bribery

 

 

 

 

 

 

November 1st , 2013

 

112 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex Q: Anti-bribery

 

ANNEX Q

 

VEE ANTI-CORRUPTION AND ANTI BRIBERY POLICY

 

VODAFONE’s anti-corruption and anti-bribery policy applies to all subsidiary
companies of the Vodafone Group and Joint Ventures with a stake of 50% or more,
employees, as well as providers, agents and other employees of the companies of
the Vodafone Group. As a result, this policy shall apply to ELEPHANT TALK, in so
far as this it acts on behalf or in the name of VEE as well as on all occasions
in which it carries out acts related to the contract signed between VEE and
ELEPHANT TALK.

 

VEE’s anti-corruption and anti-bribery Policy obliges ELEPHANT TALK to meet the
highest of legal and ethical standards in the conduct of its business with VEE.
In addition, this policy focuses on one of the fundamental principles of
Vodafone, called “doing what's right”.

 

The objective of this policy is to ensure compliance with the standards, both
national and international, on anti-corruption and anti-bribery, whose breach
may involve the imposition of prison sentences and fines, resulting highly
harmful to the business of VEE and its reputation.

 

VEE’s anti-corruption and anti-bribery policy is derived from the application,
to all the subsidiaries of the Vodafone Group, of the following standards:

 

· United Kingdom anti-corruption rules (Bribery Act 2010f);

· United States rules on foreign corruption (Foreign Corrupt Practices Act -
FCPA);

· OECD rules established by the Convention against bribery of foreign public
officials in international transactions, of 21 November 1997;

· National standards (in particular articles 286, 419, 428 and matching of the
Spanish Penal Code, which includes the offences of corruption between
individuals, bribery and influence peddling, respectively).

 

It is the policy of VEE that ELEPHANT TALK complies in all respects with
national and international standards, laws, rules and principles relating to the
fight against corruption and bribery in each of the jurisdictions where it
operates or has any other activity.

 

To do this, ELEPHANT TALK undertakes to establish and implement procedures to
effective compliance with these standards. VEE may at any time ask ELEPHANT TALK
accrediting the existence and pursuant to such procedures, committing ELEPHANT
TALK to certify these aspects.

 

As a result, any form of bribery or bribery, including offers of undue or
improper payments made to ELEPHANT TALK or by it to a third party will not be
tolerated.

 

113 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex Q: Anti-bribery

 

In this regard, bribe is referred a the giving, offering or promising of money
or anything else of value, both directly and indirectly, to a civil servant,
with the aim of influencing the official and thus gain an advantage when it
comes to obtain or retain business. These type of payments are prohibited even
if:

·They redound to the benefit of another person other than that makes the
payment;

·the business to be obtained is not with the public administration;

·the payment does not derive finally in the obtaining of the business;

·is the official who initially suggested the payment;

·the amount paid or the delivered thing has little value.

 

Þ ELEPHANT TALK should not accept or never offer any form of bribery in order to
speed up a process or make a profit. This applies if the payment is made
directly or indirectly, through an agent or partner.

 

The contacts made on behalf of VEE with Governments, agencies or Government
officials will be held so as to ensure compliance with the anti-corruption
rules. Consultants, consultants, subcontractors or other agents contracted to
assist or represent ELEPHANT TALK will be informed of this policy and forced to
comply with its terms.

 

Corruption among individuals means promise or offer a benefit of any kind to any
Director, Manager, employee or contributor to a company to make it conducive to
it or one third party against others, in breach of its obligations in the
purchase or sale of goods or the hiring of professional services. These
behaviors are completely prohibited by VEE.

 

Þ ELEPHANT TALK should not never accept or offer a benefit not justified to
achieve a contract.

 

Influence peddling means attempting to influence a public official or authority,
prevailing of a personal relationship with this or with any other public officer
or authority, to achieve a resolution that can generate an economic benefit for
himself or for VEE. This behavior is strictly forbidden by VEE.

 

Þ ELEPHANT TALK must not, under no circumstances, benefit from a personal
relationship with an officer or authority to get a resolution that interests him
directly or to VEE .

 

To avoid any misconduct, ELEPHANT TALK must:

 

·Be careful when they are offered or received gifts and invitations.

·Even the charitable donations may constitute improper payments if they are made
to facilitate a process or to acquire a commercial advantage.

·Pay special attention in the case of proposition of gift or invitation to an
official.

·Business invitations must be moderate regarding the involved spending.

·Travel and accommodation costs must be moderate and be offered only for
journeys directly related to the promotion of the services and products of
ELEPHANT TALK.

 

114 de 152

Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.

 

CONTRACT BETWEEN VODAFONE ENABLER ESPAÑA, S.L. AND ELEPHANT TALK HOLDING BV, FOR
THE PROVISION OF TECHNICAL AND OPERATIONAL SERVICES Annex Q: Anti-bribery

 

·In case of doubt to a certain conduct, require the approval of VEE.

 

And in conformity with the above, both appearing in the representation that
involved, sign the present annex Q in duplicate form and a single effect on the
designated date in the header,

 

Signed: Mr. Paulo Da Silva Dourado Neves  Signed: D. Mark Dirk Marin Nije /s/
José Paulo Da Silva Dourado Neves /s/ Mark Dirk Marin Nije By VEE ENABLER ESPAÑA
S.L. By ELEPHANT TALK EUROPE HOLDING, BV

 

115 de 152

 